Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of June 17, 2014

among

ANADARKO PETROLEUM CORPORATION,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

and

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

THE ROYAL BANK OF SCOTLAND PLC

and

THE BANK OF TOKYO-MITSUBISHI UFJ, Ltd.,

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIGROUP

GLOBAL MARKETS, INC., RBS SECURITIES INC.,

and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01

  Defined Terms      1   

Section 1.02

  Classification of Loans and Borrowings      20   

Section 1.03

  Terms Generally      20   

Section 1.04

  Accounting Terms      20   

Section 1.05

  Exchange Rates; Currency Equivalents      21      ARTICLE II      AMOUNT AND
TERMS OF LOANS   

Section 2.01

  Loans      21   

Section 2.02

  Repayment of Loans; Evidence of Debt      22   

Section 2.03

  Procedure for Borrowing      23   

Section 2.04

  Facility Fees and LC Fees      24   

Section 2.05

  Letters of Credit      25   

Section 2.06

  Reduction or Termination of Commitments      31   

Section 2.07

  Optional Prepayments      32   

Section 2.08

  Mandatory Prepayments      32   

Section 2.09

  Commitment Increases      33   

Section 2.10

  Interest      34   

Section 2.11

  Computation of Interest and Fees      36   

Section 2.12

  Funding of Borrowings      37   

Section 2.13

  Pro Rata Treatment and Payments Generally      37   

Section 2.14

  Increased Cost of Loans      39   

Section 2.15

  Illegality      41   

Section 2.16

  Taxes      41   

Section 2.17

  Market Disruption and Alternate Rate of Interest      45   

Section 2.18

  Extension of Maturity Date      46   

Section 2.19

  Break Funding Payments      47   

Section 2.20

  Swingline Loans      48   

Section 2.21

  Defaulting Lenders      49      ARTICLE III      REPRESENTATIONS AND
WARRANTIES   

Section 3.01

  Representations of the Borrower      51      ARTICLE IV      AFFIRMATIVE
COVENANTS   

Section 4.01

  Financial Statements and Other Information      53   

Section 4.02

  Notices of Material Events      54   

Section 4.03

  Compliance with Laws      55   

Section 4.04

  Use of Proceeds      55   

Section 4.05

  Compliance with Indenture      55   

Section 4.06

  Corporate Existence      55   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

Section 4.07

  Insurance      55      ARTICLE V      NEGATIVE COVENANTS   

Section 5.01

  Indebtedness to Capitalization Ratio      56   

Section 5.02

  Limitation on Certain Secured Indebtedness      56   

Section 5.03

  Limitations on Sales and Leasebacks      56   

Section 5.04

  Fundamental Changes      57   

Section 5.05

  Anti-Corruption Laws and Sanctions      57      ARTICLE VI      CONDITIONS   

Section 6.01

  Conditions Precedent to the Effectiveness of this Agreement (Effective Date)
     57   

Section 6.02

  Conditions to the Initial Loans and Letters of Credit (Availability Date)     
59   

Section 6.03

  Conditions Precedent to each Extension of Credit      60      ARTICLE VII     
EVENTS OF DEFAULT   

Section 7.01

  Events of Default      61      ARTICLE VIII      THE AGENTS   

Section 8.01

  Appointment; Powers      63   

Section 8.02

  No Responsibility for Recitals, Etc.      63   

Section 8.03

  Right to Indemnity      63   

Section 8.04

  Action on Instructions of Lenders      64   

Section 8.05

  Employment of Agents, Etc.      64   

Section 8.06

  Reliance on Documents, Etc.      64   

Section 8.07

  Rights as a Lender      65   

Section 8.08

  Non-Reliance on Agents or other Lenders      65   

Section 8.09

  Events of Default      65   

Section 8.10

  Successor Agent      65   

Section 8.11

  Other Agents      66      ARTICLE IX      MISCELLANEOUS   

Section 9.01

  Notices      66   

Section 9.02

  Waivers; Amendments      68   

Section 9.03

  Expenses; Indemnity; Damage Waiver      69   

Section 9.04

  Successors and Assigns      71   

Section 9.05

  Survival      74   

Section 9.06

  Counterparts; Integration; Effectiveness; Electronic Execution      75   

Section 9.07

  Severability      75   

Section 9.08

  Right of Setoff      75   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

Section 9.09

  Governing Law; Jurisdiction; Consent to Service of Process      76   

Section 9.10

  WAIVER OF JURY TRIAL      76   

Section 9.11

  Headings      77   

Section 9.12

  Confidentiality      77   

Section 9.13

  Replacement of Lenders      77   

Section 9.14

  USA Patriot Act Notice      78   

Section 9.15

  Judgment Currency      79   

 

Schedules and Exhibits:

  

Annex I

  (List of Commitments)   

Schedule I

  (Pricing Schedule)   

Schedule II

  (Significant Subsidiaries)   

Schedule III

  (Existing Letters of Credit)   

Schedule IV

  (Swingline Loan Rate Calculation)   

Schedule V

  (LC Issuance Limit)   

Exhibit A

  (Form of Note)   

Exhibit B

  (Assignment and Assumption)   

Exhibit C

  (Form of Notice of Commitment Increase)   

Exhibit D-1 —

  U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)   

Exhibit D-2 —

  U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)   

Exhibit D-3 —

  U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)   

Exhibit D-4 —

  U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)   

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 17, 2014, among ANADARKO PETROLEUM
CORPORATION, a Delaware corporation, the LENDERS party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agent, and BANK OF AMERICA, N.A., CITIBANK, N.A., THE ROYAL BANK OF
SCOTLAND PLC, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Documentation
Agents.

In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, and unless the context
otherwise requires, the following terms shall have the meanings set out
respectively after each:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate. All ABR Loans and ABR Borrowings shall
be denominated in dollars.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of
JPMorgan Chase Bank, N.A. through which JPMorgan Chase Bank, N.A. shall perform
any of its obligations in such capacity hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly (through one or more intermediaries) Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Party” has the meaning assigned to it in Section 9.01(d).

“Agents” means each of the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents.

“Aggregate Designated Currency Revolving Exposure” means, at any time, the sum
of the Dollar Equivalents of (a) the aggregate Principal Amounts of all
Revolving Loans made in Euro, Pounds Sterling or Yen and (b) the aggregate LC
Exposure with respect to Letters of Credit denominated in Euro, Pounds Sterling
or Yen at such time.

“Aggregate Designated Currency Revolving Sublimit” means $1,000,000,000.

 

-1-



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the terms hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for deposits in dollars plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day for shall
be based on the LIBOR Screen Rate at approximately 11:00 a.m. London time on
such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Amendment Non-Consenting Lender” has the meaning assigned such term in the
definition of Non-Consenting Lender.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended from time to time, and other anti-corruption laws in effect in
jurisdictions in which the Borrower and its Subsidiaries operate or conduct
business.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments of
all Lenders have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

“Applicable Rate” has the meaning assigned to such term in the Pricing Schedule.

“Arrangers” means J.P. Morgan Securities LLC, Wells Fargo Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets,
Inc., RBS Securities Inc., and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in their
capacities as joint lead arrangers and joint bookrunners hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Attributable Debt” means any particular sale and leaseback transaction under
which the Borrower or any Subsidiary is at the time liable, at any date as of
which the amount thereof is to be determined (a) in the case of any such
transaction involving a capital lease, the amount on such date capitalized
thereunder, or (b) in the case of any other sale and leaseback transaction, the
then present value of the minimum rental obligations under such sale and
leaseback transaction during the remaining term thereof (after giving effect to
any extensions at the option of the lessor) computed by discounting the
respective rental payments at the actual interest factor included in such
payments or, if such interest factor cannot be readily determined, at the rate
of ten percent (10%) per annum. The amount of any rental payment required to be
made under any such sale and leaseback transaction not involving a capital lease
may exclude amounts required

 

-2-



--------------------------------------------------------------------------------

to be paid by the lessee on account of maintenance and repairs, insurance,
Taxes, assessments, utilities, operating and labor costs and similar charges.

“Availability Date” means the date upon which the conditions precedent set forth
in Section 6.02 have been satisfied (or waived in accordance with the terms and
conditions of Section 9.02).

“Availability Period” means the period from and including the Availability Date
to but excluding the Revolving Commitment Termination Date.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Bankruptcy Laws” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time and any similar other applicable law
or statute in any other jurisdiction as amended from time to time.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Anadarko Petroleum Corporation, a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type and currency made,
converted or continued on the same date and, in the case of LIBOR Loans and
EURIBOR Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan.

“Borrowing Date” means each Business Day specified in a notice pursuant to
Section 2.03 as a date on which the Borrower requests (or is deemed to have
requested) the Lenders to make Loans.

“Borrowing Minimum” means in the case of a Borrowing denominated in (a) dollars,
$5,000,000, (b) Euro, €5,000,000, (c) Pounds Sterling, £5,000,000, and (d) Yen,
¥500,000,000.

“Borrowing Multiple” means in the case of a Borrowing denominated in
(a) dollars, $1,000,000, (b) Euro, €1,000,000, (c) Pounds Sterling, £1,000,000,
and (d) Yen, ¥100,000,000.

 

-3-



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan for a
LIBOR Quoted Currency or a EURIBOR Loan, the term “Business Day” shall also
exclude any day on which banks are not open for general business in London and
(b) if the Borrowing or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in Euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.

“CF Rate” has the meaning assigned to it in Section 2.17.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement
of (a) the adoption of any law, rule, regulation or treaty, (b) any change in
any law, rule, regulation or treaty or in the interpretation or application
thereof by any Governmental Authority or (c) compliance by any Lender or any
Issuing Bank (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender’s or such Issuing Bank’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority (other than any such request, rule, guideline or
directive that was in effect as of the date of this Agreement) made or issued
after the date of this Agreement or, with respect to any Lender that becomes a
party to this Agreement after the date hereof, such later date on which such
Lender becomes a party to this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued

“Change of Control” means (a) the acquisition by any Person or two or more
Persons acting in concert of beneficial ownership (within the meaning of Rule
13d-3 of the Commission) of 50% or more of the outstanding shares of voting
stock of the Borrower or (b) a majority of the members of the Board of Directors
of the Borrower on any date shall not have been (i) members of the Board of
Directors of the Borrower on the date twelve (12) months prior to such date (the
“Incumbent Board”) or (ii) approved by Persons who constitute at least a
majority of the members of the Incumbent Board; provided that for purposes of
this definition, any individual whose election or nomination to the Board of
Directors of the Borrower was approved by at least a majority of the Incumbent
Board as of the time of such election or nomination shall be deemed to be a
member of the Incumbent Board.

“CI Lender” has the meaning assigned to such term in the definition of “Notice
of Commitment Increase.”

 

-4-



--------------------------------------------------------------------------------

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Co-Documentation Agents” means Bank of America, N.A., Citibank, N.A., The Royal
Bank of Scotland plc, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., each in its
capacity as a co-documentation agent for the Lenders hereunder, together with
its successors in such capacity.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Securities Exchange Act of 1934, or, if at any
time after the execution of this Agreement such Commission is not existing and
performing the duties now assigned to it, then the body performing such duties
at such time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06,
(b) reduced or increased (with such Lender’s consent) from time to time
(i) pursuant to Section 2.09 and (ii) pursuant to assignments by or to such
Lender pursuant to Section 9.04, (c) reduced or terminated pursuant to
Section 9.13 or (d) terminated pursuant to Article VII. The initial amount of
each Lender’s Commitment is set forth on Annex I, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Commitments is $3,000,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.09(a).

“Commitment Increase Effective Date” has the meaning assigned to such term in
Section 2.09(a).

“Communications” has the meaning assigned to it in Section 9.01(d).

“Computation Date” has the meaning assigned to such term in Section 1.05.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lenders” has the meaning assigned to such term in Section 2.18(b).

“Consolidated Indebtedness” means, at any time, the indebtedness of the Borrower
and its Subsidiaries, determined on a consolidated basis as of such time in
accordance with GAAP, including, subject to clause (y) below, the principal
amount of Hybrid Equity Securities to the extent that the principal amount
thereof is treated as indebtedness in accordance with GAAP, excluding (x) any
indebtedness of Borrower and its Subsidiaries with respect to which the lenders
do not have recourse to Borrower for the payment of principal and interest, and
(y) for purposes of determining the numerator in the capitalization ratio
required by Section 5.01 only

 

-5-



--------------------------------------------------------------------------------

(and not for purposes of the definition of Total Capital), any Hybrid Equity
Securities to the extent that the principal amount thereof is less than or equal
to the Hybrid Equity Securities Threshold Amount. As used in this definition,
“Hybrid Equity Securities Threshold Amount” at any time means 15% of Total
Capital at such time.

“Consolidated Stockholders’ Equity” means the par or stated value of the stock
of Borrower plus additional paid-in capital plus retained earnings plus Hybrid
Equity Securities to the extent that such Hybrid Equity Securities are either
(a) treated as additions to consolidated stockholders’ equity in accordance with
GAAP or (b) treated as indebtedness in accordance with GAAP (provided that the
principal amount of such indebtedness in excess of the Hybrid Equity Securities
Threshold Amount shall not be added to Consolidated Stockholders’ Equity), and
plus or minus any other credits or debits to stockholders’ equity, all as shown
on the consolidated balance sheet of Borrower and its Subsidiaries prepared in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract, or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender or any other Lender.

“Default” means an event which with the giving of notice or the passage of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender (a) that has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, (b) that has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) that has failed, within two Business Days after request by a Credit
Party or the Borrower, in each case acting in good faith, to provide a
certification in writing in form and substance satisfactory to the Person making
such request from an authorized officer of such Lender that it will comply with
its obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such requesting Person’s receipt of such certification in form and substance
satisfactory to it, the Administrative Agent and the Borrower, (d) that has
become the subject of a Bankruptcy Event, (e) that has assigned or transferred
all or a part of its rights hereunder without the prior written consent of the
Borrower, unless such assignment or transfer is made without the consent of the
Borrower pursuant to Section 9.04(b)(i)(A), or (f) as to which a Bankruptcy
Event with respect to its Lender Parent has occurred and is continuing or as to
which any Swingline Lender or any Issuing Bank has a good faith belief that such
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, and in any such case,
any Swingline Lender elects not to fund a

 

-6-



--------------------------------------------------------------------------------

Swingline Loan or any Issuing Bank elects not to issue, amend or increase a
Letter of Credit pursuant to the second to last paragraph of Section 2.21.

“Designated Currency” means (a) Euro, (b) Pounds Sterling, and (c) Yen.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in dollars, such amount and (b) with respect to any amount in any
currency other than dollars, the equivalent in dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such currency at the time in effect for such
amount under the provisions of such Section.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date upon which the conditions precedent set forth in
Section 6.01 have been satisfied (or waived in accordance with the terms and
conditions of Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the failure of any Plan
to meet the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, (e) the receipt by the Borrower or any ERISA
Affiliate from the Pension Benefit Guaranty Corporation or a plan administrator
of any notice relating to an intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan, (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan, or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of withdrawal liability under Section 4202 of ERISA,
or

 

-7-



--------------------------------------------------------------------------------

a determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the EURIBOR Screen Rate; provided that if any EURIBO Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the EURIBO Rate.

“EURIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Screen Rate”.

“Euro” or “€”means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than dollars, the rate at which such other
currency may be exchanged into dollars at the time of determination on such day
as set forth on the Reuters WRLD Page for such currency. In the event that such
rate does not appear on any Reuters WRLD Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such day for the
purchase of dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 9.13) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with

 

-8-



--------------------------------------------------------------------------------

respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.16(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Exempted Subsidiary” means a Subsidiary that (a) is an obligor with respect to
Indebtedness incurred to finance a Project and (b) (i) holds no assets other
than those related to a Project or (ii) is a direct equityholder in one or more
such obligors and holds no assets other than (x) equity interests in one or more
such obligors, (y) assets located in, or related to hydrocarbons or other
property located in, Mozambique and (z) equity interests in one or more Persons
holding no assets other than as described in clauses (x) and (y).

“Existing Credit Agreement” means that certain Revolving Credit Agreement dated
as of September 2, 2010, among the Borrower, the lenders party thereto, and the
agents referred to therein, as amended and supplemented from time to time.

“Existing Letters of Credit” means the letters of credit issued for the account
of the Borrower under the Existing Credit Agreement and listed on Schedule III
(such schedule to be delivered to the Administrative Agent on the Availability
Date).

“Extension Effective Date” has the meaning assigned to such term in Section
2.18(b).

“Facility Fee” has the meaning assigned to such term in Section 2.04(a).

“Facility Fee Rate” means a rate per annum determined daily in accordance with
the Pricing Schedule.

“Facility Maturity Date” means, at any time, the latest Maturity Date applicable
to any Lender at such time, whether or not the Maturity Date of any other Lender
is an earlier date at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

-9-



--------------------------------------------------------------------------------

“Fee Payment Date” means with respect to the payment of Facility Fees,
participation fees and fronting fees hereunder, each of the following days:
(a) the third Business Day following the last day of each March, June, September
and December, (b) on the Maturity Date with respect to any Lender; and (c) on
the date on which the Commitments shall terminate or be reduced to zero as
provided herein.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower or any
other officer or employee that any of the foregoing may, in accordance with the
Borrower’s customary business practices, designate to act as a Financial Officer
by notice to the Administrative Agent in accordance with this Agreement.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or any Subsidiary or a financing vehicle of
the Borrower or any Subsidiary, other than common stock, that meet the following
criteria: (a)(i) the Borrower demonstrates that such securities were classified,
at the time they were issued, as possessing a minimum of “intermediate equity
content” by S&P or “Basket C equity credit” or “Basket D equity credit” by
Moody’s (or the equivalent classifications then in effect by such agencies) and
(ii) on such determination date, such securities are classified as possessing
“intermediate equity content” by S&P or “Basket C equity credit” or “Basket D
equity credit” by Moody’s (or the equivalent classifications then in effect by
such agencies) and (b) such securities require no repayments or prepayments and
no mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the later of the termination of the Commitments and the repayment in full
of all obligations of the Borrower under this Agreement. As used in this
definition, “mandatory redemption” shall not include conversion of a security
into common stock and “Subsidiary” shall include the Western Gas Entities.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Screen Rate.”

“Indebtedness” means any indebtedness which (a) is for money borrowed,
(b) represents the deferred purchase price of property or assets purchased,
except trade accounts payable in the ordinary course of business, (c) is in
respect of a capitalized lease, an advance payment or production payment (other
than in respect of advance payments or production payments received

 

-10-



--------------------------------------------------------------------------------

in the ordinary course of business for hydrocarbons which must be delivered
within 18 months after the date of such payment) or (d) is in respect of a
guarantee of any of the foregoing obligations of another Person, provided that
the amount of any indebtedness described in this clause (d) shall be deemed to
be an amount equal to the stated or determinable amount of the Indebtedness in
respect of which such guarantee is made (and after giving effect to any cap or
other limitation on the guarantee by such Person in respect of such
Indebtedness) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such guarantor is required to
perform thereunder) as determined in accordance with GAAP.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.

“Indemnitee” has the meaning specified in Section 9.03(b).

“Index Debt” has the meaning assigned to such term in Schedule I.

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum dated May
2014 relating to the Borrower and the Transactions.

“Interest Election Request” has the meaning assigned to such term in Section
2.10(h).

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBOR Loan or EURIBOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a LIBOR Borrowing or a EURIBOR Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at an interval of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

“Interest Period” means with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, twelve months or any shorter
period) thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a LIBOR Borrowing or a EURIBOR Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving

 

-11-



--------------------------------------------------------------------------------

Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate for the longest period for which the
applicable Screen Rate is available for the applicable currency that is shorter
than the Impacted Interest Period and (b) the applicable Screen Rate for the
shortest period for which the applicable Screen Rate is available for the
applicable currency that exceeds the Impacted Interest Period, in each case, as
of the Specified Time on the Quotation Day for such Interest Period.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, Bank of America, N.A., Citibank, N.A., The Royal Bank of
Scotland plc, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its capacity as an
issuer of Letters of Credit hereunder, and any other Lender reasonably
acceptable to the Administrative Agent that agrees to become an Issuing Bank
hereto pursuant to the delivery of documentation in form and substance
reasonably satisfactory to the Administrative Agent, and each successor in such
capacity as provided in Section 2.05(i). An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit requested by the Borrower in
accordance with this Agreement to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Judgment Currency” has the meaning set forth in Section 9.15.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, (a) the sum of the Dollar Equivalents of the
undrawn amounts of all outstanding Letters of Credit at such time plus (b) the
sum of the Dollar Equivalents of the amounts of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Lender at any time shall be equal to its Applicable Percentage
of the total LC Exposure at such time, adjusted to give effect to any
reallocation under Section 2.21 of the LC Exposures of Defaulting Lenders in
effect at such time.

“LC Fees” has the meaning assigned to such term in Section 2.04(b).

“LC Issuance Limit” means, for any Issuing Bank, the maximum aggregate amount
specified for such Issuing Bank on Schedule V.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Annex I and any other Person that shall
have become a party hereto pursuant to Section 2.09 or pursuant to an Assignment
and Assumption,

 

-12-



--------------------------------------------------------------------------------

other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes each Swingline Lender.

“Letter of Credit” means (a) each of the Existing Letters of Credit, and (b) any
letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable LIBOR Screen Rate; provided that if any LIBO Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“LIBOR Quoted Currency” means dollars, Pounds Sterling and Yen.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Screen Rate”.

“Loan Document(s)” means this Agreement, any Notes and each and every other
agreement executed in connection with this Agreement.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in
dollars or any Letter of Credit, New York City time and (b) with respect to a
Loan or Borrowing denominated in Euro, Pounds Sterling or Yen, London time.

“Majority Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. The Revolving
Credit Exposure and unused Commitments of any Defaulting Lender shall be
disregarded in determining the Majority Lenders at any time.

“Material Adverse Change” means any change occurring since December 31, 2013, in
the consolidated financial position or results of operations of the Borrower and
its Subsidiaries taken as a whole that has had or could reasonably be expected
to have the effect of preventing the Borrower from carrying on its business or
from meeting its current and anticipated obligations on a timely basis.

“Maturity Date” means as to any Lender, the later of (a) the date that is the
fifth anniversary of the Availability Date, and (b) if maturity of the Loans is
extended pursuant to Section 2.18 as to such Lender, such extended maturity date
as determined pursuant to Section 2.18, it being understood and agreed that any
such maturity shall not be deemed extended for any Lender that has not consented
to such extension.

 

-13-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in section 3(37) or
4001(a)(3) of ERISA to which, (a) the Borrower, a Subsidiary, or an ERISA
Affiliate is making contributions or is required to make contributions, or
(b) the Borrower, a Subsidiary or an ERISA Affiliate within the last six
(6) years has made contributions or been required to make contributions.

“New Funds Amount” means the amount equal to the product of a CI Lender’s
Commitment represented as a percentage of the aggregate total Commitments after
giving effect to the Commitment Increase times the aggregate Principal Amount of
the outstanding Revolving Loans immediately prior to giving effect to the
Commitment Increase, if any, as of a Commitment Increase Effective Date (without
regard to any increase in the aggregate Principal Amount of Revolving Loans as a
result of any Revolving Borrowings made after giving effect to the Commitment
Increase on such Commitment Increase Effective Date).

“Non-Consenting Lender” means any Lender that (a) does not approve any consent,
waiver or amendment that requires the approval of each Lender, all affected
Lenders or any other class or group of Lenders in accordance with the terms of
Section 9.02(b) (other than the Majority Lenders) and has been approved by the
Majority Lenders (such Lender, an “Amendment Non-Consenting Lender”) or
(b) fails to agree to extend the Facility Maturity Date pursuant to Section 2.18
if the requisite Consenting Lenders have agreed to do so.

“Note” means any promissory note of the Borrower payable to a Lender or its
registered assigns permitted hereunder in substantially the form attached hereto
as Exhibit A.

“Notice of Commitment Increase” means a notice in the form of Exhibit C
specifying (x) the proposed effective date of a Commitment Increase; (y) the
amount of the requested Commitment Increase; (z) the amount of such Commitment
Increase agreed to by each then existing Lender and evidence of such agreement
reasonably satisfactory to the Administrative Agent, such Lender and the
Borrower; (xx) the identity of each financial institution not already a Lender,
which has agreed with the Borrower to become a Lender to effect such Commitment
Increase (each such financial institution shall be reasonably acceptable to the
Administrative Agent and each such financial institution being a “CI Lender”),
accompanied by evidence reasonably satisfactory to the Administrative Agent,
such CI Lender and the Borrower of such CI Lender’s agreement thereto and its
joinder to this Agreement; and (yy) the amount of the respective Commitments of
the then existing Lenders and any such CI Lenders from and after the Commitment
Increase Effective Date.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

-14-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 9.13).

“Participant” has the meaning assigned to it in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof or any other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to the provisions of Title IV of ERISA (other than a
Multiemployer Plan) and which (a) is currently or hereafter sponsored,
maintained or contributed to by the Borrower, a Subsidiary or an ERISA Affiliate
or (b) was at any time during the six calendar years preceding the date hereof,
sponsored, maintained or contributed to by the Borrower, a Subsidiary or an
ERISA Affiliate

“Pounds Sterling” or “£” means the lawful money of the United Kingdom.

“Pricing Schedule” means the schedule attached hereto as Schedule I and
identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Amount” means the outstanding principal amount of any Loan.

“Principal Property” means as defined in the Public Indenture.

“Project” means a Mozambique LNG project.

“Public Indenture” means the Indenture, dated as of September 19, 2006, between
the Borrower and The Bank of New York, as Trustee.

“Quotation Day” means, with respect to any Borrowing for any Interest Period,
(a) if the currency is Pounds Sterling, the first day of such Interest Period,
(b) if the currency is dollars or Yen, two Business Days prior to the
commencement of such Interest Period, and (c) if the currency is Euro, two
Target Days prior to the commencement of such Interest Period; unless, in each
case, market practice differs in the Relevant Intrabank Market, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such

 

-15-



--------------------------------------------------------------------------------

Relevant Intrabank Market (and if quotations would normally be given on more
than one day, then the Quotation Day will be the last of those days).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reducing Percentage Lender” means each then existing Lender immediately prior
to giving effect to a Commitment Increase, which Lender shall not increase its
respective Commitment in connection with such Commitment Increase (with the
result that the relative percentage of the aggregate total Commitments of such
Lender shall be reduced after giving effect to such Commitment Increase).

“Reduction Amount” means the amount by which a Reducing Percentage Lender’s
outstanding Revolving Loans decrease as a result of a Commitment Increase on any
Commitment Increase Effective Date (without regard to the effect of any
Revolving Borrowings made on such Commitment Increase Effective Date after
giving effect to the Commitment Increase).

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

(a) in relation to EURIBOR Loans, as the rate which the relevant Reference Bank
assesses to be the rate at which Euro interbank term deposits in Euro and for
the relevant period are offered for spot value (T+2) by one prime bank to
another prime bank within the EMU zone; and

(e) in relation to Loans in any currency other than Euro, as the rate at which
the relevant Reference Bank could borrow funds in the London interbank market in
the relevant currency and for the relevant period, were it to do so by asking
for and then accepting interbank offers in reasonable market size in that
currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower; provided that at least three Reference
Banks shall be appointed; provided, further, that no Lender shall be obligated
to be a Reference Bank without its consent.

“Register” has the meaning assigned to such term in Section 9.04(b)(iii).

“Related Parties” means with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, advisors and
agents of such Person and such Person’s Affiliates.

“Relevant Interbank Market” means (a) with respect to any LIBOR Quoted Currency,
the London interbank market and (b) with respect to Euro, the European interbank
market.

“Revolving Commitment Termination Date” means the earliest of:

 

-16-



--------------------------------------------------------------------------------

(a) the Facility Maturity Date;

(b) the date on which the Commitments are terminated in full or reduced to zero
pursuant to Section 2.06; and

(c) the date on which the Commitments otherwise are terminated in full and
reduced to zero pursuant to Article VII.

Upon the occurrence of any event described in clause (a), (b) or (c), the
Commitments shall terminate automatically and without any further action.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the Dollar Equivalents of the Principal Amount of such Lender’s
Revolving Loans, (b) such Lender’s LC Exposure and (c) such Lender’s Swingline
Exposure at such time.

“Revolving Loan” means any Loan made by the Lenders pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state in which the Borrower or any of its Subsidiaries operates or conducts
business, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled (to the knowledge of the Borrower) by any
such Person.

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Screen Rate” means, with respect to (a) any LIBOR Borrowing in any LIBOR Quoted
Currency and for any applicable Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for such LIBOR Quoted Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion (the “LIBOR Screen Rate”)
as of the Specified Time on the Quotation Day for such Interest Period; and
(b) any EURIBOR Borrowing and for any applicable Interest Period, the rate per
annum determined by the Banking Federation of the European Union for Euro for a
period equal in length to such Interest Period appearing on the applicable page
of

 

-17-



--------------------------------------------------------------------------------

the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion (the “EURIBOR Screen
Rate”) as of the Specified Time on the Quotation Day for such Interest Period;
provided, that, if a LIBOR Screen Rate or a EURIBOR Screen Rate, as applicable,
shall not be available at the applicable time for the applicable Interest Period
(the “Impacted Interest Period”), then the Screen Rate for such currency and
Interest Period shall be the Interpolated Rate, subject to Section 2.17;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“Significant Subsidiary” means any Subsidiary that is a “significant subsidiary”
(as defined in Regulation S-X of the Commission under the Securities and
Exchange Act of 1934) of the Borrower.

“Specified Time” means (i) in in relation to a LIBOR Loan in a LIBOR Quoted
Currency, as of 11:00, London time and (ii) in relation to a EURIBOR Loan in
Euro, as of 11:00 a.m. Brussels time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall, in the case of dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve, liquid asset or similar
requirement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower; provided that the Western Gas
Entities shall be deemed not to be Subsidiaries of the Borrower except (a) to
the extent that the

 

-18-



--------------------------------------------------------------------------------

Western Gas Entities are required by GAAP to be consolidated with the Borrower,
the Western Gas Entities shall constitute Subsidiaries of the Borrower for the
purposes of Section 5.01 (and, for the avoidance of doubt, they shall be
included as Subsidiaries in the definitions of “Consolidated Indebtedness,
“Consolidated Stockholders’ Equity” and “Total Capital” for such purposes) and
(b) for the purposes of the definition of “Total Assets” contained in Section
5.02.

“Swingline Exposure” means, at any time, the aggregate Principal Amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time, adjusted to give effect to any reallocation under Section 2.21 of
the Swingline Exposures of Defaulting Lenders in effect at such time.

“Swingline Lender” means each of JP Morgan Chase Bank, N.A. and Wells Fargo
Bank, National Association, in its capacity as a lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.20. All Swingline Loans
shall be denominated in dollars.

“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent for the Lenders hereunder, together with its
successors in such capacity.

“Target Days” means any day on which TARGET2 is open.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Assets” has the meaning assigned to such term in Section 5.02.

“Total Capital” has the meaning assigned to such term in Section 5.01.

“Transactions” means the execution, delivery, and performance by the Borrower of
this Agreement, the borrowing of the Loans, the use of the proceeds thereof, and
the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

-19-



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

“USA Patriot Act” has the meaning assigned to such term in in Section 9.14.

“Western Gas Entities” means Western Gas Equity Partners, LP, Western Gas
Partners, LP and their respective subsidiaries.

“Yen” or “¥” refers to the lawful currency of Japan.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a “LIBOR
Loan” or “LIBOR Borrowing”) or by Class and Type (e.g., a “LIBOR Revolving Loan”
or “LIBOR Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (f) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (g) in the computation of periods
of time herein from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” mean “to but excluding”
and the word “through” means “to and including”.

Section 1.04 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in each case in accordance with GAAP as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Effective Date
in GAAP or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies the Borrower that Lenders holding greater than
66.67% of the total Commitments then outstanding request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such

 

-20-



--------------------------------------------------------------------------------

change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Section 1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Dollar Equivalent of all
outstanding Borrowings and LC Exposure (and including any proposed Borrowing or
Letter of Credit to be issued, amended, extended or renewed as of such date, as
applicable, in the case of the following clauses (i) and (ii)): (i) as of the
date of the commencement of the initial Interest Period of any Borrowing and as
of the date of the commencement of each subsequent Interest Period therefor
(including on the date of conversion or continuation of any such Borrowing);
(ii) as of the date that any Letter of Credit is issued, amended to increase its
face amount, extended or renewed; (iii) as of the last Business Day of each
calendar quarter; (iv) as of each Commitment Increase Effective Date; (v) as of
any Extension Effective Date; and (vi) during the continuation of an Event of
Default, on any Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Majority Lenders, in each case, using the
Exchange Rate for the relevant currencies in relation to dollars in effect on
the date that is two Business Days prior to such date, and each such amount
shall be the Dollar Equivalent of such Borrowings and LC Exposure until the next
required calculation thereof pursuant to this Section 1.05.

Each day upon or as of which the Administrative Agent determines Dollar
Equivalents as described in this Section 1.05(a) is herein referred to as a
“Computation Date”.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent to appropriately reflect a change in currency of any
country and any relevant market convention or practice relating to such change
in currency.

ARTICLE II

AMOUNT AND TERMS OF LOANS

Section 2.01 Loans.

(a) Subject to the terms and conditions set forth herein, each Lender agrees
(i) to make Revolving Loans denominated in dollars to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (A) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (B) the total Revolving Credit Exposures exceeding the
total Commitments; and (ii) to make Revolving Loans denominated in Euro, Pounds
Sterling and Yen to the Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in (A) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (B) the
total Revolving Credit Exposures exceeding the total Commitments or (C) the
Aggregate Designated Currency Revolving Exposure exceeding the Aggregate
Designated Currency Revolving Sublimit. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Revolving Loans.

 

-21-



--------------------------------------------------------------------------------

(b) Each Revolving Loan shall be made only during the Availability Period as
part of a Revolving Borrowing consisting of Revolving Loans of the same Type and
currency made by the Lenders ratably in accordance with their Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(c) Subject to Section 2.17, each Revolving Borrowing shall be comprised (i) in
the case of Revolving Borrowings denominated in dollars, entirely of ABR Loans
or LIBOR Loans as the Borrower may request in accordance herewith, (ii) in the
case of Revolving Borrowings denominated in Euro, entirely of EURIBOR Loans and
(iii) in the case of Revolving Borrowings denominated in Pounds Sterling or Yen,
entirely of LIBOR Loans. Each Swingline Loan shall be denominated in dollars and
shall bear interest as provided in Section 2.10(d). Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement or create or increase any obligation of the Borrower not
otherwise arising, or arising in such increased amount, under Section 2.14.

(d) At the commencement of each Interest Period for any LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $5,000,000
and not less than $5,000,000. Borrowings of more than one Type, Class and
currency may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten LIBOR Revolving Borrowings and EURIBOR
Revolving Borrowings in the aggregate outstanding.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Facility
Maturity Date.

Section 2.02 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
and accrued interest amount of each Revolving Loan of such Lender on the
Maturity Date in respect of such Lender in the currency of such Revolving Loan,
and (ii) to each Swingline Lender the then unpaid Principal Amount of each
Swingline Loan made by such Swingline Lender on the earlier of the Facility
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding; provided further, that all Loans shall be paid on such

 

-22-



--------------------------------------------------------------------------------

earlier date upon which the maturity of the Loans shall have been accelerated
pursuant to Article VII.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) of this Section 2.02 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to the Borrower be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns permitted
hereunder) in substantially the form attached hereto as Exhibit A. Thereafter,
the Loans evidenced by such Note and interest thereon shall, at all times
(including after assignment pursuant to Section 9.04), be represented by one or
more Notes in such form payable to the payee named therein (or to such payee and
its registered assigns permitted hereunder).

(f) Each Lender is authorized to and shall endorse the date, the Class, the Type
and amount of each Loan made by such Lender, each continuation thereof, each
conversion of all or a portion thereof to the same or another Type, and the date
and amount of each payment of principal with respect thereto on the schedule
annexed to and constituting a part of its Note from the Borrower. No failure to
make or error in making any such endorsement as authorized hereby shall affect
the validity of the obligations of the Borrower to repay the unpaid Principal
Amount of the Loans made to the Borrower with interest thereon as provided in
Section 2.10 or the validity of any payment thereof made by the Borrower. Each
Lender shall, at the request of the Borrower, deliver to the Borrower copies of
the Borrower’s Note and the schedules annexed thereto.

Section 2.03 Procedure for Borrowing. The Borrower may borrow Revolving Loans on
any Business Day; provided that the Borrower shall notify the Administrative
Agent by telephone of the Borrowing (the “Borrowing Request”) (a) in the case of
a LIBOR Borrowing or a EURIBOR Borrowing, not later than 10:00 a.m., Local Time,
three (3) Business Days prior to the Borrowing Date or (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time on the Borrowing Date.
Each telephonic Borrowing Request shall be

 

-23-



--------------------------------------------------------------------------------

irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.01:

(i) the aggregate amount of the requested Borrowing;

(ii) the Borrowing Date, which shall be a Business Day;

(iii) whether the Borrowing is to be an ABR Borrowing, a LIBOR Borrowing or a
EURIBOR Borrowing (in each case stating the amounts and currency requested);

(iv) in the case of a LIBOR Borrowing or EURIBOR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.12.

If no election as to the Type of Borrowing is specified, then if the specified
currency of such Borrowing is (a) dollars, then the requested Borrowing shall be
an ABR Borrowing, (b) Euro, then the requested Borrowing shall be a EURIBOR
Borrowing and (c) Pounds Sterling or Yen, then the requested Borrowing shall be
a LIBOR Borrowing. If no Interest Period is specified with respect to any
requested LIBOR Borrowing or EURIBOR Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. If no
currency is specified with respect to any requested Revolving Borrowing, the
Borrower shall be deemed to have specified dollars. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. Each Lender will
make the amount of its pro rata share of each Borrowing available to the
Administrative Agent for the account of the Borrower in accordance with
Section 2.12. The proceeds of each such Borrowing of Revolving Loans will be
made available to the Borrower by the Administrative Agent in accordance with
Section 2.12.

Section 2.04 Facility Fees and LC Fees.

(a) Subject to Section 2.04(c), the Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee from the Availability Date
to, but not including, the Revolving Commitment Termination Date, computed at
the Facility Fee Rate on the daily amount of the Commitment of such Lender
(whether used or unused) (the “Facility Fee”); provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such Facility Fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to, but not including, the date on which such Lender
ceases to have any Revolving Credit Exposure.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit,

 

-24-



--------------------------------------------------------------------------------

which shall accrue at the same rate as the Applicable Rate with respect to LIBOR
Revolving Loans on the average daily amount of such Lender’s LC Exposure to the
Borrower (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Availability Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Availability Date to but excluding the later of the date of termination of such
Lender’s Commitment and the date on which there ceases to be any LC Exposure
with respect to Letters of Credit issued by such Issuing Bank, as well as each
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder
(collectively, the “LC Fees”).

(c) If any Lender shall become a Defaulting Lender, then, notwithstanding
Section 2.04(a) and Section 2.04(b) above and without prejudicing any right or
remedy that the Borrower may have with respect to, on account of, arising from
or relating to any event pursuant to which such Lender shall be a Defaulting
Lender, no Facility Fee shall accrue for the account of such Lender from and
after the date upon which such Lender shall have become a Defaulting Lender (for
so long as such Lender is a Defaulting Lender).

(d) Accrued Facility Fees payable to any Lender shall be payable in arrears on
each Fee Payment Date, commencing on the first Fee Payment Date to occur after
the Availability Date. Accrued participation fees and fronting fees shall be
payable in arrears on each Fee Payment Date, commencing on the first Fee Payment
Date to occur after the Availability Date, and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this Section shall be payable
within 10 days after demand. All accrued Facility Fees and LC Fees payable to
any Lender which are not paid on or before the Maturity Date with respect to
such Lender shall be due and payable on demand. All Facility Fees, participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(e) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(f) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of Facility
Fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

Section 2.05 Letters of Credit.

(a) Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit denominated in dollars, Euro, Pounds
Sterling or Yen, as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably

 

-25-



--------------------------------------------------------------------------------

acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period; provided that no Issuing Bank
shall be obligated to issue any Letter of Credit that would result in the
aggregate undrawn or drawn and unreimbursed amount of Letters of Credit
outstanding issued by such Issuing Bank to exceed its LC Issuance Limit. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control. Notwithstanding anything herein to the
contrary, no Issuing Bank shall have any obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made to any
Person (i) to fund any activity or business of or with any Sanctioned Person, or
in any country or territory, that at the time of such funding is the subject of
any Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.

(b) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the relevant Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event in no event less than three
Business Days unless otherwise agreed by the applicable Issuing Bank) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
Section 2.05(c)), the amount and currency of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by an Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension and the
continuation of an Existing Letter of Credit hereunder by the deemed issuance
thereof hereunder (i) the LC Exposure shall not exceed $750,000,000, (ii) the
total Revolving Credit Exposures shall not exceed the total Commitments,
(iii) the Aggregate Designated Currency Revolving Exposure shall not exceed the
Aggregate Designated Currency Revolving Sublimit, and (iv) the requested Letter
of Credit shall not result in the relevant Issuing Bank having outstanding
Letters of Credit in an aggregate undrawn or drawn and unreimbursed amount in
excess of such Issuing Bank’s LC Issuance Limit; provided that the Issuing Bank
shall not issue, amend, renew or extend any Letter of Credit if the Issuing Bank
shall have received written notice (which has not been rescinded) from the
Administrative Agent or any Lender that any applicable condition precedent to
the issuance, amendment, renewal or extension of such Letter of Credit has not
been satisfied at the requested time of issuance, amendment, renewal or
extension of such Letter of Credit. Each Issuing Bank agrees that it shall not
permit any issuance, amendment, renewal or extension of a Letter of Credit
(other than a Letter of Credit that by its terms, extends or renews
automatically) to occur unless it shall have given to the Administrative Agent
written notice thereof required under Section 2.05(l).

 

-26-



--------------------------------------------------------------------------------

(c) Each Letter of Credit shall by its terms expire at or prior to the close of
business on the date selected by the Borrower, which shall not be later than the
earlier of (i) the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension), and (ii) the date that is five (5) Business Days
prior to the Facility Maturity Date at such time; provided that, if the Borrower
requests, any Letter of Credit with a one-year tenor may provide for the
automatic renewal thereof for additional one-year periods (which, in no event,
shall extend beyond the date referred to in clause (ii) of this paragraph (c));
provided further that no Letter of Credit may expire after (x) the Maturity Date
of any Lender who did not agree to extend the Facility Maturity Date in
accordance with Section 2.18 if, after giving effect to such issuance, the
aggregate Commitments of the Consenting Lenders (including any replacement
Lenders) for the period following such Maturity Date would be less than the
aggregate undrawn or drawn and unreimbursed amount of the Letters of Credit
expiring after such Maturity Date or (y) the Maturity Date of the Issuing Bank
of such Letter of Credit.

(d) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and the continuation hereunder of each of the
Existing Letters of Credit by the deemed issuance thereof hereunder and without
any further action on the part of an Issuing Bank or the Lenders, such Issuing
Bank hereby grants to each Lender, and each such Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, in the currency
of the applicable Letter of Credit, such Lender’s Applicable Percentage of each
LC Disbursement made by such Issuing Bank and not reimbursed by the Borrower on
the date due as provided in Section 2.05(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or an Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) If an Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement, in the currency
thereof, not later than 12:00 noon, Local Time, on (i) the Business Day that the
Borrower receives a notice of such LC Disbursement from the Administrative
Agent, if such notice is received prior to 10:00 a.m., Local Time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower receives a notice of such LC Disbursement from the Administrative
Agent, if such notice is not received prior to such time on the day of receipt;
provided that, with respect to any such payment owing by the Borrower prior to
the Revolving Commitment Termination Date, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 (or Section 2.20 in the case of a Swingline Loan) that such payment
be financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and

 

-27-



--------------------------------------------------------------------------------

replaced by the resulting ABR Revolving Borrowing or Swingline Loan; provided
further that in the event that the Borrower makes such request to finance such
payment through an ABR Revolving Borrowing or a Swingline Loan, if the Borrower
delivers the applicable borrowing request at or prior to the deadline set forth
in Section 2.03 or 2.20, as applicable, such payment shall be deemed to have
been so financed at or prior to 12:00 noon, Local Time, on the date of such
request. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment in
the currency then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent in the currency of such LC
Disbursement its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.12 with respect to Loans
made by such Lender (and Section 2.12 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to such Issuing Bank the amounts so received by the Administrative Agent
from the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that the
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) To the extent permitted by law, the Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. To the
extent permitted by law, none of the Administrative Agent, the Lenders, or the
Issuing Banks, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of an Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the parties
hereto to the extent permitted by applicable law) suffered by the Borrower that
are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other

 

-28-



--------------------------------------------------------------------------------

documents presented under a Letter of Credit comply with the terms thereof. To
the extent permitted by law, the parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct on the part of an Issuing Bank
(as finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall promptly notify the Administrative Agent and the Borrower
by telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.

(h) If an Issuing Bank shall make any LC Disbursement, then, unless the Borrower
shall reimburse such LC Disbursement in full on the date specified in
Section 2.05(e), the unpaid amount thereof shall bear interest, for each day
from and including the date such reimbursement is due pursuant to
Section 2.05(e) to but excluding the date that the Borrower reimburses such LC
Disbursement, (i) in the case of any LC Disbursement denominated in dollars, at
the rate per annum then applicable to ABR Revolving Loans and (ii) in the case
of an LC Disbursement denominated in Euro, Pounds Sterling or Yen, a rate per
annum determined by such Issuing Bank (which determination will be conclusive
absent manifest error) to represent its cost of funds plus the Applicable Rate
used to determine interest applicable to LIBOR Revolving Loans and EURIBOR
Revolving Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to Section 2.05(e), then the provisions of
Section 2.10(e) pertaining to interest payable on overdue principal shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to Section 2.05(e) to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Any Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter, and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of any Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and

 

-29-



--------------------------------------------------------------------------------

obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

(j) (i) If any Event of Default shall occur and be continuing, on the third
Business Day following the date that the Borrower receives notice from Lenders
with LC Exposure representing greater than 66 2/3% of the total LC Exposure or,
if the maturity of the Loans has been accelerated, from the Administrative Agent
or the Majority Lenders, demanding the deposit of cash collateral pursuant to
this paragraph, and (ii) on the Business Day that the Borrower receives notice
from either the Administrative Agent acting alone or the Majority Lenders
demanding deposit of cash collateral pursuant to Section 2.08(c) (or, if such
notice is received on a day other than a Business Day, on the next Business Day
following receipt of such notice), the Borrower shall deposit in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash (in the applicable currency) equal to
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 7.01(f) or
Section 7.01(g). The Borrower shall also deposit cash collateral in accordance
with this paragraph as and to the extent required by Section 2.08 or
Section 2.21. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made in certificates of deposits of the Administrative Agent or
securities backed by the full faith and credit of the United States of America,
at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Monies in
such account shall be applied by the Administrative Agent to reimburse each
applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of the Majority Lenders), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within two (2) Business Days after all Events of Default have
been cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.08(c) as a result of the Aggregate
Designated Currency Revolving Exposure exceeding the Aggregate Designated
Currency Revolving Sublimit, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower to the extent that, after giving
effect to such return, the Aggregate Designated Currency Revolving Exposure
would not exceed the Aggregate Designated Currency Revolving Sublimit, the total
Revolving Credit Exposures would not exceed the total Commitment and no Event of
Default shall have occurred and be continuing.

(k) The Existing Letters of Credit shall automatically be deemed to have been
issued under this Agreement as of the Availability Date, and except as otherwise
indicated

 

-30-



--------------------------------------------------------------------------------

herein, the terms and provisions of the Existing Credit Agreement shall
thereafter have no force or effect with respect thereto.

(l) Unless otherwise agreed by the Administrative Agent, each Issuing Bank
shall, in addition to its notification obligations set forth elsewhere in this
Section, report in writing to the Administrative Agent (i) periodic activity
(for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancelations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date, currency and amount of such LC Disbursement, (iv) on any
Business Day on which the Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such LC Disbursement and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank.

Section 2.06 Reduction or Termination of Commitments. Unless previously
terminated, the Commitments shall terminate on the Revolving Commitment
Termination Date. The Borrower shall have the right, upon not less than two
(2) Business Days’ notice to the Administrative Agent, to terminate the
Commitments or, from time to time, reduce the amount of the Commitments;
provided, however, that the Borrower shall not terminate or reduce any
Commitment if, after giving effect to any concurrent repayment of the Loans in
accordance with Section 2.07 and Section 2.08 the total Revolving Credit
Exposures would exceed the total Commitments. Any reduction shall be accompanied
by prepayment of the Loans to the extent, if any, that the total Revolving
Credit Exposures then outstanding exceeds the total Commitments as then reduced
(and if after Loans are prepaid, any such excess remains as a result of LC
Exposure, the Borrower shall provide cash collateral in the relevant currencies
to cover any such excess caused by LC Exposure). Any termination of the
Commitments shall be accompanied by prepayment in full of the Loans then
outstanding and the payment of any unpaid interest accrued thereon and fees then
accrued hereunder and other amounts then due and payable hereunder to or for the
accounts of Lenders, including, without limitation, such amounts required
pursuant to Section 2.19). Each notice delivered by the Borrower pursuant to
this Section shall be irrevocable (unless otherwise agreed to by the
Administrative Agent); provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Upon receipt
of such notice, the Administrative Agent shall promptly notify each Lender
thereof. Any partial reduction shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and shall reduce
permanently the total amount of the Commitments, together with a corresponding
reduction in the aggregate amount of each Lender’s applicable Commitment. The
Commitments once terminated or reduced may not be reinstated. Each reduction of
the Commitments shall be made ratably among the Lenders in accordance with their
Commitments

 

-31-



--------------------------------------------------------------------------------

(except for in connection with the termination of this Agreement as to any
Lender pursuant to Section 9.13).

Section 2.07 Optional Prepayments.

(a) The Borrower may, at its option, as provided in this Section 2.07, at any
time and from time to time prepay any Borrowing, in whole or in part, upon
notice to the Administrative Agent (and, in the case of prepayments of Swingline
Loans, the relevant Swingline Lender), by telephone (confirmed by telecopy)
(i) in the case of prepayment of a LIBOR Borrowing or a EURIBOR Borrowing, not
later than 10:00 a.m., Local Time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 4:00 p.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 4:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable (unless otherwise agreed to by the Administrative Agent)
and shall specify the prepayment date and the Principal Amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.06, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.06.
Promptly following receipt of any such prepayment notice relating to a Revolving
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of a Revolving Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. All prepayments pursuant to this
Section 2.07 shall include accrued interest on the amount prepaid to the date of
prepayment and, in the case of prepayments of LIBOR Borrowings or EURIBOR
Borrowings, any amounts payable pursuant to Section 2.19. The Loans shall also
be subject to prepayment as provided in Section 2.06, Section 2.08 and Section
9.13.

(b) Partial optional prepayments pursuant to this Section 2.07 shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.01. All prepayments of Loans pursuant to this
Section 2.07 shall be without the payment by the Borrower of any premium or
penalty except for amounts payable pursuant to Section 2.19.

Section 2.08 Mandatory Prepayments.

(a) If at any time the total Revolving Credit Exposures exceeds the total
Commitments, the Borrower shall prepay the Loans in an amount equal to such
excess.

(b) If on any Computation Date, the Aggregate Designated Currency Revolving
Exposure exceeds the Aggregate Designated Currency Revolving Sublimit, the
Borrower shall prepay Revolving Borrowings denominated in Euro, Pounds Sterling
or Yen in an aggregate amount sufficient to eliminate such excess. The Borrower
shall be obligated to make such prepayment (and/or deposit of cash collateral as
provided in Section 2.08(c), as applicable) within five (5) Business Days of
written demand from the Administrative Agent.

(c) If, after all Loans have been prepaid pursuant to this Section 2.08, any
such excess remains as a result of LC Exposure, the Borrower shall provide cash
collateral in the

 

-32-



--------------------------------------------------------------------------------

relevant currencies to cover any such excess caused by LC Exposure. Each
prepayment of Loans pursuant to this Section 2.08 shall be accompanied by
payment of accrued interest on the amount prepaid to the date of prepayment and,
in the case of prepayments of LIBOR Loans or EURIBOR Loans, any amounts payable
pursuant to Section 2.19.

Section 2.09 Commitment Increases.

(a) So long as no Default or Event of Default has occurred and is continuing,
the Borrower may request from time to time, that the aggregate amount of the
Commitments be increased (each a “Commitment Increase”) by delivering a Notice
of Commitment Increase; provided, however, that:

(i) no Lender’s Commitment may ever be increased without its prior written
consent;

(ii) any Notice of Commitment Increase must be given no later than three
(3) Business Days prior to the Revolving Commitment Termination Date;

(iii) the effective date of any Commitment Increase (the “Commitment Increase
Effective Date”) shall be no earlier than three (3) Business Days after receipt
by the Administrative Agent of such Notice of Commitment Increase;

(iv) the amount of any Commitment Increase must be at least $10,000,000; and

(v) after giving effect to any requested Commitment Increase, the aggregate
amount of the Commitments shall not exceed $4,000,000,000.

(b) On each Commitment Increase Effective Date, so long as no Default or Event
of Default has occurred and is continuing, each of the conditions set forth in
Section 6.03 are satisfied as of such Commitment Increase Effective Date and no
Material Adverse Change shall exist as of such date, each Commitment Increase
shall become effective on its Commitment Increase Effective Date and upon such
effectiveness:

(i) the Administrative Agent shall record in the Register each CI Lender’s
information, if necessary, as provided in the Notice of Commitment Increase and
pursuant to an Administrative Questionnaire that shall be completed and
delivered by each CI Lender to the Administrative Agent on or before the
Commitment Increase Effective Date;

(ii) the Administrative Agent shall distribute to each Lender (including each CI
Lender) a copy of the Annex I attached to the Notice of Commitment Increase
relating to such Commitment Increase;

(iii) each CI Lender identified on the Notice of Commitment Increase for such
Commitment Increase shall be a “Lender” for all purposes under this Agreement;

(iv) to the extent there are Revolving Loans outstanding as of such date:

 

-33-



--------------------------------------------------------------------------------

(A) each CI Lender shall, by wire transfer of immediately available funds,
deliver to the Administrative Agent such CI Lender’s New Funds Amount for the
applicable Commitment Increase Effective Date, which amount, for each such CI
Lender, shall constitute Revolving Loans made by such CI Lender to the Borrower
pursuant to this Agreement on such Commitment Increase Effective Date; and

(B) the Administrative Agent shall, by wire transfer of immediately available
funds, pay to each then Reducing Percentage Lender its Reduction Amount for such
Commitment Increase Effective Date, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment by the Borrower pursuant to
Section 2.07, ratably in accordance with the respective Principal Amounts
thereof, of the Principal Amounts of all then outstanding Revolving Loans of
such Reducing Percentage Lender; and

(v) To the extent there is any Letter of Credit outstanding as of such
Commitment Increase Effective Date, each CI Lender shall be deemed to have
acquired, and each Reducing Percentage Lender shall be deemed to transferred,
such portions of the existing participations in such Letter of Credit as shall
cause the participations therein of all Lenders to be pro rata in accordance
with the Applicable Percentages of all Lenders on such Commitment Increase
Effective Date (after giving effect to the Commitment Increases of all Lenders).

Section 2.10 Interest.

(a) The Principal Amount of the Loans comprising each LIBOR Revolving Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

(b) The Principal Amount of the Loans comprising each EURIBOR Revolving
Borrowing shall bear interest at the EURIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.

(c) The Principal Amount of the Loans comprising each ABR Revolving Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(d) The Principal Amount of each Swingline Loan shall bear interest at a rate
per annum equal to the rate determined for such Swingline Loan as provided in
Schedule IV.

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (c) of this Section.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(e) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a

 

-34-



--------------------------------------------------------------------------------

prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any LIBOR Loan or EURIBOR Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(g) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBOR Borrowing or a EURIBOR Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
(provided that LIBOR Borrowings or EURIBOR Borrowings denominated in a
Designated Currency may not be converted to ABR Borrowings) or to continue such
Borrowing for an additional Interest Period (and, in the case of a LIBOR
Borrowing or a EURIBOR Borrowing, may elect Interest Periods therefor), all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall then and thereafter
be considered a separate Borrowing. This Section, as it refers to Types of
Loans, shall not apply to Swingline Loans, which may not be converted or
continued.

(h) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (the “Interest Election Request”) by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

(i) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a LIBOR
Borrowing or a EURIBOR Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing or a EURIBOR Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

-35-



--------------------------------------------------------------------------------

(j) If any such Interest Election Request requests a LIBOR Borrowing or a
EURIBOR Borrowing but does not specify an Interest Period, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

(k) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(l) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing or a EURIBOR Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
(i) in the case of a LIBOR Borrowing denominated in dollars, converted to an ABR
Borrowing, (ii) in the case of a LIBOR Borrowing denominated in Pounds Sterling
or Yen or a EURIBOR Borrowing, continued as a LIBOR Borrowing (or a EURIBOR
Borrowing, in the case of a Revolving Borrowing denominated in Euro) for an
additional Interest Period of one month. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Majority Lenders, so notifies the
Borrower, then, so long as such Event of Default is continuing (i) no
outstanding Borrowing denominated in dollars may be continued as a LIBOR
Borrowing, (ii) unless repaid, each LIBOR Borrowing denominated in dollars shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each LIBOR Borrowing or EURIBOR Borrowing
denominated in Euro, Pounds Sterling or Yen shall be continued as a LIBOR
Borrowing or a EURIBOR Borrowing, as applicable, with an Interest Period of one
month’s duration at the end of the Interest Period applicable thereto.

Section 2.11 Computation of Interest and Fees.

(a) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Pounds Sterling and
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall each be computed on the
basis of a year of 365 days (or, in the case of ABR Borrowings, 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, LIBO Rate, Adjusted LIBO Rate or EURIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. The Administrative Agent shall notify the
Borrower and the Lenders of each determination of a LIBO Rate, Adjusted LIBO
Rate or EURIBO Rate and of the interest rate applicable to each Swingline Loan.
The Administrative Agent shall notify the Borrower and the Lenders of the
effective date and the amount of each change in the Alternate Base Rate.

(b) The Administrative Agent shall, at the request of the Borrower, deliver to
the Borrower a statement showing the computations used by the Administrative
Agent in determining any interest rate pursuant to Section 2.11(a).

 

-36-



--------------------------------------------------------------------------------

Section 2.12 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
Borrowing Date thereof by wire transfer of immediately available funds in the
applicable currency by 12:00 p.m., Local Time (or, in the case of an ABR
Borrowing, 4:00 p.m., Local Time), to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.20. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.12(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then each such Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the cost incurred by the Administrative Agent for making such
Lender’s share of such Borrowing and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.13 Pro Rata Treatment and Payments Generally.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, Section 2.16 or Section 2.19, or
otherwise) at or prior to the time expressly required hereunder for such payment
(or, if no such time is expressly required, prior to 4:00 p.m., Local Time), on
the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent, to such account as may
be specified by the Administrative Agent (provided that the Administrative Agent
shall provide at least five (5) Business Days’ notice prior to any change to
such account (unless the Borrower otherwise agrees in writing)), except payments
to be made directly to an Issuing Bank or a Swingline Lender as expressly
provided herein and except that payments pursuant to Section 2.14, Section 2.16
or Section 2.19 and Section 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the

 

-37-



--------------------------------------------------------------------------------

appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest in respect of
any Loan or LC Disbursement shall be made in the currency of such Loan or LC
Disbursement; all other payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender (other than, in the case of Swingline Loans, the Swingline
Lenders), then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans and participations in
LC Disbursements with respect to the LC Exposure and Swingline Loans with
respect to the Swingline Exposure of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by such Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
Swingline Loans to any assignee or Participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the

 

-38-



--------------------------------------------------------------------------------

Lenders or any Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
an Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the cost incurred by the
Administrative Agent for making such distributed amount and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), Section 2.05(e), Section 2.09(b), Section 2.12(b),
Section 2.13(d), Section 2.20(c) or Section 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold such
amounts in a segregated account over which the Administrative Agent shall have
exclusive control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

Section 2.14 Increased Cost of Loans.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate, LIBO Rate or EURIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market or
the European interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any LIBOR Loan or EURIBOR Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender, such Issuing Bank or
such other Recipient, as the case

 

-39-



--------------------------------------------------------------------------------

may be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered; provided, however that the foregoing shall not apply to any capital
adequacy or liquidity requirement imposed solely by reason of any business
combination effected after the date hereof.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14 shall be delivered to the Borrower and shall be prima facie
evidence of the amount of such payment. The Borrower shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof. Notwithstanding the
foregoing, no Lender or Issuing Bank shall be entitled to seek compensation
pursuant to this Section 2.14 unless the certificate referred to in this clause
(c) shall (i) state that it is the general practice of such Lender or Issuing
Bank at the time to seek compensation under similar circumstances from other
similarly situated borrowers (to the extent such Lender or Issuing Bank has the
right under such similar credit facilities to do so) and (ii) set forth in
reasonable detail the manner in which such amount or amounts were determined.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) If any Lender requests compensation under this Section 2.14, or such Lender
determines it can no longer make or maintain Loans in any Designated Currency
under this Agreement, or to charge interest rates based upon the LIBO Rate, the
Adjusted LIBO Rate or EURIBO Rate as contemplated by this Agreement pursuant to
Section 2.15, or requires the

 

-40-



--------------------------------------------------------------------------------

Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or its participation in any
Letter of Credit affected by such event or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or Section 2.16, as the case may be, in
the future, or mitigate the impact of Section 2.15, as the case may be, and
(ii) would not subject such Lender to any unreimbursed out of pocket cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

Section 2.15 Illegality. Notwithstanding anything herein contained, if any
Lender shall make a good faith determination that a change in any applicable law
or regulation after the date of this Agreement or in the interpretation thereof
after the date of this Agreement by any authority charged with the
administration thereof shall make it unlawful for such Lender to give effect to
its obligations to make, continue or maintain its Loans in any Designated
Currency under this Agreement, or to charge interest rates based upon the LIBO
Rate, the Adjusted LIBO Rate or EURIBO Rate as contemplated by this Agreement,
the obligation of such Lender to make, continue or maintain affected Loans
hereunder shall be suspended for the duration of such illegality. Such Lender,
by written notice to the Administrative Agent, and to the Borrower, shall
declare that such Lender’s obligation to make affected Loans and to, continue
and maintain affected Loans shall be suspended, and the Borrower, on the last
day of the then current Interest Period applicable to such affected Loans or
portion thereof or, if such Lender so requests, on such earlier date as may be
required by relevant law, shall prepay the affected Loans of such Lender or, in
the case of a Loan in dollars, if lawful and otherwise permitted hereunder,
convert such Loans to ABR Loans (the rate of interest on which shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to clause (c) of the definition of Alternate Base Rate) and
(iii) upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 2.19. If and
when such illegality ceases to exist, such suspension shall cease and such
Lender shall notify the Borrower and the Administrative Agent thereof and any
Loans denominated in dollars previously continued from LIBOR Loans to ABR Loans
pursuant to this Section 2.15 shall be continued as Loans of Types corresponding
to the Loans maintained by the other Lenders on the last day of the Interest
Period of the corresponding LIBOR Loans of such other Lenders.

Section 2.16 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by

 

-41-



--------------------------------------------------------------------------------

the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.16) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.16, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that the
Borrower shall not be required to make any payment pursuant to this Section 2.16
if the Recipient makes demand for such payment more than 270 days after the
earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Recipient for payment of such Indemnified taxes and
(ii) the date on which such Recipient has made payment of such Indemnified
Taxes. A certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

-42-



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

-43-



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable);
or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

-44-



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

Section 2.17 Market Disruption and Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a LIBOR
Borrowing or a EURIBOR Borrowing the applicable Screen Rate shall not be
available for such Interest Period and/or for the applicable currency with
respect to such Borrowing for any reason and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the applicable Reference Bank Rate shall be the LIBO Rate or EURIBO Rate, as
applicable, for such Interest Period for such Borrowing; provided, however, that
if less than two Reference Banks shall supply a rate to the Administrative Agent
for purposes of determining the LIBO Rate or EURIBO Rate, as applicable, for
such Borrowing, (i) if such Borrowing shall be requested in dollars, then such
Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate and
(ii) if such Borrowing shall be requested in any currency other than dollars,
the LIBO Rate or EURIBO Rate, as applicable, shall be equal to the cost to each
Lender to fund its pro rata share of such Borrowing (from whatever source and
using whatever methodologies as such Lender may select in its reasonable
discretion); such rate, the “CF Rate”).

 

-45-



--------------------------------------------------------------------------------

(b) If prior to the commencement of any Interest Period for a EURIBOR Borrowing
or a LIBOR Borrowing in any currency:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period; or

(ii) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as applicable, for a Loan
in in the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which the
Administrative Agent shall do promptly as practicable thereafter) and, subject
to Section 2.19, unless the Borrower notifies the Administrative Agent that it
elects not to borrow on such date, (i) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing, in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if such Borrowing is
requested in dollars, such Borrowing shall be made as an ABR Borrowing and
(iii) if such Borrowing is requested in any currency other than dollars, then
the LIBO Rate or EURIBO Rate, as applicable, for such Borrowing shall be at the
CF Rate.

Section 2.18 Extension of Maturity Date.

(a) Not earlier than 90 days prior to, nor later than 30 days prior to, each
anniversary of the Availability Date, on not more than two occasions, the
Borrower may, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), request a one-year extension of the Facility Maturity Date
then in effect. Within 15 days of delivery of such notice, each Lender shall
notify the Administrative Agent whether or not it consents to such extension
(which consent may be given or withheld in such Lender’s sole and absolute
discretion). Any Lender not responding within the above time period shall be
deemed not to have consented to such extension. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the Lenders’ responses.

(b) The Facility Maturity Date (and the Maturity Date of a particular Lender)
shall be extended only if Lenders holding greater than 50% of the total
Commitments then outstanding (calculated excluding any Defaulting Lender and
prior to giving effect to any replacements of Lenders permitted herein) (the
“Consenting Lenders”) have consented thereto and only with respect to the
Consenting Lenders. If so extended, the Maturity Date, as to the Consenting
Lenders, shall be extended to the same date in the year following the then
effective Facility Maturity Date, effective as of the date (the “Extension
Effective Date”) as soon as practicable after the consent of the Consenting
Lenders is obtained on which the Borrower delivers the certificate contemplated
below. The Administrative Agent and the Borrower shall

 

-46-



--------------------------------------------------------------------------------

promptly confirm to the Lenders such extension and the Extension Effective Date.
As a condition precedent to such extension, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the Extension
Effective Date (in sufficient copies for each Lender) signed by a responsible
officer of the Borrower (i) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such extension and (ii) certifying that,
(A) before and after giving effect to such extension, the representations and
warranties contained in Article III made by it are true and correct on and as of
the Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, (B) before and after giving
effect to such extension no Default or Event of Default exists or will exist,
and (C) there shall not have occurred a Material Adverse Change. After the
Facility Maturity Date has been extended as to any Consenting Lenders effective
as of an Extension Effective Date, on the Maturity Date of the Lenders that are
not Consenting Lenders next following such Extension Effective Date, the
Borrower shall prepay any Loans outstanding on such Maturity Date (and pay any
accrued and unpaid interest thereon and any accrued and unpaid fees and other
amounts then due and payable hereunder to or for the accounts of such Lender,
including, without limitation, such amounts required pursuant to Section 2.19)
to the extent necessary to keep outstanding Loans ratable with any revised and
new Applicable Percentages of all the Lenders effective as of such Maturity Date
of such Non-Consenting Lenders next following such Extension Effective Date.

(c) If any Lender does not consent to the extension of the Facility Maturity
Date as provided in this Section 2.18, the Borrower shall have the right to
replace such Lender in accordance with Section 9.13 or to increase the
Commitment of any other Lender in accordance with Section 2.09.

Section 2.19 Break Funding Payments. In the event of (a) the payment of any
Principal Amount of any LIBOR Loan or EURIBOR Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Loan or EURIBOR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any LIBOR Loan or EURIBOR Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.07 and is revoked in accordance therewith), (d) the
assignment of any LIBOR Loan or EURIBOR Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower,
then, in any such event, the Borrower shall compensate each Lender or each
Issuing Bank for the loss, cost and expense attributable to such event. In the
case of a LIBOR Loan or a EURIBOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the Principal
Amount of such Loan had such event not occurred, at the Adjusted LIBO Rate, LIBO
Rate or EURIBO Rate, as the case may be, that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
Principal Amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurocurrency market. A
certificate of any such Lender setting forth any amount or amounts that such
Lender is entitled to receive

 

-47-



--------------------------------------------------------------------------------

pursuant to this Section shall be delivered to the Borrower and the
Administrative Agent and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof. Notwithstanding anything to the contrary
contained herein, no Lender shall be entitled to receive any amount or amounts
pursuant to this Section if such amount or amounts are attributable solely to
the merger or other consolidation of such Lender with another Lender.

Section 2.20 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Lender
agrees to make Swingline Loans denominated in dollars to the Borrower from time
to time during the Availability Period, in an aggregate principal amount that
will not result in (i) the aggregate Principal Amount of all outstanding
Swingline Loans exceeding $200,000,000, (ii) the total Revolving Credit
Exposures exceeding the total Commitments or (iii) the aggregate Principal
Amount of outstanding Swingline Loans made by such Swingline Lender exceeding
$100,000,000; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 3:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the applicable Swingline Lender,
the requested date (which shall be a Business Day), the amount of the requested
Swingline Loan and the Borrower’s election of the interest rate per annum to be
applicable to such Swingline Loan (which election must be one of the interest
rate options permitted to be selected by the Borrower as provided in Schedule
IV). The Administrative Agent will promptly advise the relevant Swingline Lender
of any such notice received from the Borrower. The relevant Swingline Lender
shall make each Swingline Loan available to the Borrower by means of a credit to
the general deposit account of the Borrower with such Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the relevant
Issuing Bank) by 4:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c) Any Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans made by such Swingline Lender then outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the relevant Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including

 

-48-



--------------------------------------------------------------------------------

the occurrence and continuance of a Default or Event of Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.12 with respect to
Loans made by such Lender (and Section 2.12 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the relevant Swingline Lender the amounts so received by it from
the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by a
Swingline Lender from the Borrower (or other party on behalf of the Borrower) in
respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the relevant
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the relevant Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Facility Fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.04(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Majority Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three (3) Business Days
following notice by the Administrative

 

-49-



--------------------------------------------------------------------------------

Agent (x) first, prepay such Swingline Exposure and (y) second, cash
collateralize for the benefit of the relevant Issuing Bank or Issuing Banks only
the Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) or make other
arrangements reasonably satisfactory to the Administrative Agent and the
relevant Issuing Bank with respect to such LC Exposure for so long as such LC
Exposure is outstanding; provided that cash collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s LC Exposure shall be
released promptly following (a) the elimination of the applicable LC Exposure
giving rise thereto (including the termination of Defaulting Lender status of
the applicable Lender) or (b) the Administrative Agent’s good faith
determination that there exists excess cash collateral (including any subsequent
reallocation of Swingline Exposure and LC Exposure among the non-Defaulting
Lenders described in clause (i) above);

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to or for the account of such Defaulting Lender
pursuant to Section 2.04(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.04(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages and the Borrower shall not be required to pay
any LC Fees to or for the account of the Defaulting Lender with respect to such
Defaulting Lender’s LC Exposure during the period that such Defaulting Lender’s
LC Exposure is reallocated; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all Facility Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.04(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the relevant Issuing Bank or Issuing Banks until
and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is reasonably satisfied
that the related exposure and the Defaulting Lender’s then outstanding LC
Exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.21(c), and participating interests in any newly made Swingline Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) any
Swingline Lender or any Issuing

 

-50-



--------------------------------------------------------------------------------

Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, such Swingline Lender shall not be required to fund any Swingline
Loan and such Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless such Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into arrangements pursuant to clause (d) of this
Section 2.21 with the Borrower or such Lender, reasonably satisfactory to such
Swingline Lender or such Issuing Bank, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, each Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01 Representations of the Borrower. The Borrower represents and
warrants to the Administrative Agent, the Lenders and each Issuing Bank that:

(a) (i) the Borrower has been duly incorporated and is validly existing and in
good standing under the laws of the State of Delaware, and (ii) the Borrower is
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction of the United States in which the ownership of its properties
or the conduct of its business requires such qualification and where the failure
to so qualify would constitute a Material Adverse Change.

(b) This Agreement, the Transactions and all other Loan Documents to which the
Borrower is a party have been duly authorized, executed and delivered by the
Borrower, and each of this Agreement, its Notes and the other Loan Documents to
which it is a party constitutes a valid and binding agreement of the Borrower,
enforceable in accordance with its respective terms, subject to the effect of
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principals of general applicability. The Borrower’s
Notes have been duly authorized by the Borrower and, when executed, issued and
delivered pursuant hereto for value received, will constitute valid and binding
obligations of the Borrower, enforceable in accordance with their terms, except
as (i) may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally, and (ii) rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability. There are no actions, suits or proceedings pending or, to
the knowledge of the Borrower, threatened against the Borrower which purports to
affect the legality, validity or enforceability of this Agreement, any other
Loan Document or any of its Notes.

(c) The execution, delivery and performance of this Agreement by the Borrower
and the execution, issuance, delivery and performance by the Borrower of its
Notes will not violate or conflict with (i) the restated certificate of
incorporation or bylaws of the

 

-51-



--------------------------------------------------------------------------------

Borrower, or (ii) any indenture (including the Public Indenture), loan agreement
or other similar agreement or instrument binding on the Borrower.

(d) To the knowledge of the Borrower, on the Effective Date and on the
Availability Date there are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Borrower, threatened against the Borrower
before any Governmental Authority as to which, in the opinion of the Borrower,
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to constitute a Material Adverse Change.

(e) The consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as of December 31, 2012 and 2013, and the related consolidated
statements of income, stockholders’ equity and cash flows for each of the years
in the three-year period ended December 31, 2013, audited by KPMG LLP, present
fairly, in all material respects, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as of December 31, 2012 and 2013, and
the results of their operations and their cash flows for each of the years in
the three-year period ended December 31, 2013, in conformity with GAAP applied
on a consistent basis.

(f) From December 31, 2013 through the Effective Date and the Availability Date,
there has been no Material Adverse Change.

(g) Neither the Borrower nor any Subsidiary is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

(h) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Change. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that could
reasonably be expected to result in a Material Adverse Change.

(i) Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other information concerning the Borrower or its
subsidiaries (other than information of a general economic or industry specific
nature) furnished in writing by or on behalf of the Borrower to the Agents or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), taken
as a whole, contained any untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made, in each case as of the time so furnished; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time, it being understood by the Credit Parties that
projections by their nature are inherently uncertain and no assurances are being
given that the results reflected in the projections will be achieved.

 

-52-



--------------------------------------------------------------------------------

(j) The Borrower’s Significant Subsidiaries as of December 31, 2013, are listed
on Schedule II hereto.

(k) The Borrower has filed all United States Federal income tax returns and all
other material tax returns and reports required to be filed (or obtained
extensions with respect thereto) and has paid all Taxes required to have been
paid by it, except (i) Taxes the validity of which is being contested in good
faith by appropriate proceedings, and with respect to which the Borrower, to the
extent required by GAAP, has set aside on its books adequate reserves or (ii) to
the extent the failure to do so (individually or collectively) would not
reasonably be expected to result in a Material Adverse Change.

(l) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents (acting in their capacity as an agent for the Borrower),
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (i) the Borrower, any of its Subsidiaries or, to the
knowledge of the Borrower, any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower, any agent of the Borrower
or any of its Subsidiaries (acting in its capacity as an agent for the Borrower
or any of its Subsidiaries) that will act in any capacity in connection with the
credit facility established hereby, is a Sanctioned Person. No proceeds of any
Borrowing or Letter of Credit will be used in a manner that will result in a
Default under Section 5.05.

(m) No Event of Default has occurred and is continuing.

ARTICLE IV

AFFIRMATIVE COVENANTS

During the period commencing on and including the Availability Date until the
date on which all Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full, all Letters of Credit shall have expired or terminated, all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 4.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) Within the period required by applicable law (and concurrently with the
filing thereof with the Commission), copies of the annual reports, information,
documents and other reports (or copies of such portions of any of the foregoing
as the Commission may from time to time by rules and regulations prescribe)
which the Borrower may be required to file with the Commission pursuant to
Section 13 or Section 15(d) of the Securities Exchange Act of 1934; or, if the
Borrower is not required to file information, documents or reports pursuant to
either of said Sections, then such of the supplementary and periodic
information, documents and reports which may be required pursuant to Section 13
of the Securities Exchange Act of 1934 in respect of a security listed and
registered on a national securities exchange as may be prescribed from

 

-53-



--------------------------------------------------------------------------------

time to time in such rules and regulations; provided, however, that the Borrower
shall be deemed to have furnished the information required by this
Section 4.01(a) if it shall have timely made the same available on “EDGAR”
and/or through its home page on the worldwide web (at the date of this Agreement
located at http://www.anadarko.com) and complied with Section 4.01(e) in respect
thereof; provided further, however, that if any Lender is unable to access EDGAR
or the Borrower’s home page on the worldwide web, the Borrower agrees to provide
such Lender with paper copies of the information required to be furnished
pursuant to this Section 4.01(a) promptly following notice from the
Administrative Agent that such Lender has requested same.

(b) Within sixty (60) days after the close of each of the first three quarters
of each fiscal year of the Borrower, a statement by a responsible officer of the
Borrower calculating compliance or non-compliance, as the case may be, with
Section 5.01 as of the close of such period and stating whether to the knowledge
of the Borrower an event has occurred during such period and is continuing which
constitutes an Event of Default or a Default, and, if so, stating the facts with
respect thereto.

(c) Within one hundred twenty (120) days after the close of each fiscal year of
the Borrower, a statement by a responsible officer of the Borrower calculating
compliance or non-compliance, as the case may be, with Section 5.01 as of the
close of such period and stating whether to the knowledge of the Borrower an
event has occurred during such period and is continuing which constitutes an
Event of Default or a Default, and, if so, stating the facts with respect
thereto.

(d) Such other information respecting the financial condition or operations of
the Borrower and its Subsidiaries as the Administrative Agent or any Lender may
from time to time reasonably request.

(e) Information required to be delivered pursuant to Section 4.01(a) above shall
be deemed to have been delivered on the date on which the Borrower provides
notice to the Administrative Agent that such information has been posted on
“EDGAR” or the Borrower’s website or another website identified in such notice
and accessible by the Administrative Agent without charge (and the Borrower
hereby agrees to provide such notice).

Section 4.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower that
has a reasonable likelihood of being adversely determined and, if so adversely
determined, could reasonably be expected to result in a Material Adverse Change;
and

(c) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Change.

 

-54-



--------------------------------------------------------------------------------

Each notice delivered under this Section 4.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken with respect thereto.

Section 4.03 Compliance with Laws. The Borrower will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents (acting in their capacity as agents for the Borrower or any of its
Subsidiaries), with Anti-Corruption Laws and applicable Sanctions.

Section 4.04 Use of Proceeds.

(a) The proceeds of the Revolving Loans will be used by the Borrower only (i) to
repay loans and other amounts owing under the Existing Credit Agreement, (ii) to
repay Swingline Loans, and (iii) for general corporate purposes of the Borrower
and its Subsidiaries.

(b) No part of the proceeds of any Loan or Letter of Credit will be used for any
purpose which violates the provisions of Regulations U or X of the Board of
Governors of the Federal Reserve System.

Section 4.05 Compliance with Indenture. The Borrower will comply with the
provisions of Section 1005 of the Public Indenture, which provision, together
with related definitions, are hereby incorporated herein by reference for the
benefit of the Lenders and shall continue in effect for purposes of this
Section 4.05 regardless of termination, or any amendment or waiver of, or any
consent to any deviation from or other modification of, the Public Indenture;
provided, however, that, for purposes of this Section 4.05, (a) references in
the Public Indenture to “the Securities” shall be deemed to refer to the
obligation of the Borrower to pay the principal of and interest on its Loans,
(b) references in the Public Indenture to “the Trustee” shall be deemed to refer
to the Administrative Agent, (c) references in the Public Indenture to “this
Indenture” shall be deemed to refer to this Agreement, and (d) references in the
Public Indenture to “supplemental indentures” shall be deemed to refer to
amendments or supplements to this Agreement.

Section 4.06 Corporate Existence. Subject to Section 5.04, the Borrower will do
or cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence.

Section 4.07 Insurance. The Borrower will at all times maintain, with
financially sound and reputable insurers, insurance of the kinds, covering the
risks and in the relative proportionate amounts (including as to self-insurance)
customarily carried by companies engaged in the same or similar business and
similarly situated; provided that the Borrower shall not be required to maintain
insurance against risks or in amounts no longer economically available on a de
novo or renewal basis, as applicable, to other companies engaged in the same or
similar business and similarly situated.

 

-55-



--------------------------------------------------------------------------------

ARTICLE V

NEGATIVE COVENANTS

During the period commencing on and including the Availability Date until all
Commitments have expired or been terminated and the principal of and interest on
each Loan and all fees payable hereunder shall have been paid in full, all
Letters of Credit shall have expired or terminated, all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 5.01 Indebtedness to Capitalization Ratio. At the end of each fiscal
quarter of the Borrower, Consolidated Indebtedness divided by Total Capital
shall not exceed 65%. For purposes of this provision, “Total Capital” is equal
to the sum (without duplication) of Consolidated Stockholders’ Equity, exclusive
of the effect of any noncash writedowns made subsequent to the date hereof, plus
Consolidated Indebtedness.

Section 5.02 Limitation on Certain Secured Indebtedness. The Borrower will not
incur, issue or assume any Indebtedness secured by a mortgage on oil, gas, coal
or other minerals in place, or on related leasehold or other property interest,
which is incurred to finance development or production costs if the aggregate
amount of all such Indebtedness exceeds 10% of Total Assets. For purposes of
this provision, “Total Assets” means the aggregate amount of assets of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as of the date such Indebtedness is to be incurred, issued or
assumed.

Section 5.03 Limitations on Sales and Leasebacks. The Borrower will not itself,
and will not permit any Subsidiary to, enter into any arrangement with any bank,
insurance company or other lender or investor (not including the Borrower or any
Subsidiary) or to which any such lender or investor is a party, providing for
the leasing by the Borrower or a Subsidiary for a period, including renewals, in
excess of three years, of any Principal Property (as defined in the Public
Indenture) which has been or is to be sold or transferred more than one hundred
eighty (180) days after the completion of construction and commencement of full
operation thereof, by the Borrower or any Subsidiary to such lender or investor
or to any Person to whom funds have been or are to be advanced by such lender or
investor on the security of such Principal Property (herein referred to as a
“sale and leaseback transaction”) unless either:

(a) The Borrower or such Subsidiary could create Indebtedness secured by a
security interest or lien on the Principal Property to be leased back in an
amount equal to the Attributable Debt with respect to the lease resulting from
such sale and leaseback transaction without equally and ratably securing the
“Securities” issued pursuant to and as defined in the Public Indenture in
accordance with Section 1005 of the Public Indenture; or

(b) The Borrower within one hundred eighty (180) days after the sale or transfer
shall have been made by the Borrower or by a Subsidiary, applies an amount equal
to the greater of (i) the net proceeds of the sale of the Principal Property
sold and leased back pursuant to such arrangement or (ii) the net amount (after
deducting applicable reserves) at which such Principal Property is carried on
the books of the Borrower or such Subsidiary at the time of entering into such
arrangement, to the retirement of Indebtedness of the Borrower.

 

-56-



--------------------------------------------------------------------------------

For purposes of this Section 5.03, none of Allison Tower, Hackett Tower or the
Timberloch Building, each in The Woodlands, Texas, or any other real property
that is used primarily as office space, shall be a Principal Property.

Section 5.04 Fundamental Changes. The Borrower shall not consolidate with or
merge into any other Person or convey, transfer or lease its properties and
assets substantially as an entirety to any Person unless:

(a) (i) in the case of a merger or amalgamation, the Borrower is the surviving
entity; or

(ii) the Person formed by such consolidation or into which the Borrower is
merged or the Person which acquires by conveyance or transfer, or which leases,
the properties and assets of the Borrower substantially as an entirety shall be
a corporation, partnership or trust, shall be organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia, shall have unsecured non-credit enhanced publicly held indebtedness
rated “investment grade” by S&P or Moody’s, and shall expressly assume, by an
agreement supplemental hereto, executed and delivered to the Administrative
Agent, in form satisfactory to the Administrative Agent, the obligations of the
Borrower hereunder, including the due and punctual payment of the principal of
and interest on all the Revolving Loans and the performance of every covenant of
this Agreement on the part of the Borrower to be performed or observed; and

(b) immediately after giving effect to such transaction, no Event of Default or
Default shall have occurred and be continuing.

Section 5.05 Anti-Corruption Laws and Sanctions. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
take reasonable measures to ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents (acting in their capacity
as agents for the Borrower) shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country.

ARTICLE VI

CONDITIONS

Section 6.01 Conditions Precedent to the Effectiveness of this Agreement
(Effective Date). This Agreement shall become effective upon satisfaction of the
conditions precedent set forth in this Section 6.01; provided that the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to satisfaction or waiver of the
conditions precedent set forth in Section 6.02 and Section 6.03:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party, or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy

 

-57-



--------------------------------------------------------------------------------

transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

(b) The Administrative Agent and the Lenders shall have received, to the extent
invoiced at least two Business Days prior to the Effective Date (unless the
Borrower otherwise consents), reimbursement or payment of all out-of-pocket
expenses (including legal fees) required to be reimbursed or paid by the
Borrower hereunder.

(c) The Administrative Agent (or its counsel) shall have received a certificate
of the Secretary or an Assistant Secretary of the Borrower setting forth
(i) certified copies of the resolutions of the Board of Directors or the
Executive Committee of the Directors of the Borrower authorizing the execution,
delivery and performance of this Agreement and the execution, issuance, delivery
and performance of its Notes, (ii) the officers of the Borrower (A) who are
authorized to sign this Agreement and each other Loan Document to which the
Borrower is a party and (B) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
specimen signatures of such authorized officers, and (iii) the certificate of
incorporation and by-laws or other applicable organizational documents of the
Borrower (in each case, together with all amendments thereto, if any), certified
as being true and complete.

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Vinson & Elkins LLP, counsel for the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinion.

(e) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of a deputy general counsel or the general counsel of the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent. The
Borrower hereby requests such counsel to deliver such opinion.

(f) There shall not have occurred a Material Adverse Change.

(g) The Lenders shall have received such documents and other instruments as are
customary for transactions of this type or as they or their counsel may
reasonably request.

(h) The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the USA Patriot Act, that was requested by the
Administrative Agent at least ten (10) days prior to the Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the Effective Date shall not occur unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to 5:00
p.m., New York City time, on September 12, 2014 (and, in the event such
conditions are not so satisfied, extended or waived, the Commitments

 

-58-



--------------------------------------------------------------------------------

shall terminate at such time). For purposes of determining compliance with the
conditions specified in this Section 6.01, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Effective Date specifying
its objection thereto.

Section 6.02 Conditions to the Initial Loans and Letters of Credit (Availability
Date). The obligations of the Lenders and the Issuing Banks to make the initial
Extension of Credit shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 9.02) (as used in this Section 6.02, “Extension of Credit” means the
making of any Loan, or the issuance of any Letter of Credit, including the
deemed issuance of the Existing Letters of Credit on the Availability Date
pursuant to Section 2.05(k)):

(a) Appropriate Notes are issued payable to such Lender, if requested.

(b) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable hereunder and under any fee letter between the
Borrower and any Arranger or Lender on the Availability Date, including, to the
extent invoiced at least two Business Days prior to the Availability Date
(unless the Borrower otherwise consents), reimbursement or payment of all
out-of-pocket expenses (including legal fees) required to be reimbursed or paid
by the Borrower hereunder.

(c) The Lenders shall have received (i) audited consolidated financial
statements of the Borrower for the most recent fiscal year ended prior to the
Availability Date as to which such financial statements are available, and
(ii) unaudited interim consolidated financial statements of the Borrower for
each fiscal quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available.

(d) The Administrative Agent shall have received a certificate, dated the
Availability Date and signed by a Financial Officer of the Borrower, setting
forth reasonably detailed computations confirming compliance with the covenant
set forth in Section 5.01, as of the fiscal quarter most recently ended for
which financial statements are available and giving pro forma effect to any
Borrowing made on the Availability Date and the repayment of the Indebtedness
outstanding under the Existing Credit Agreement on such date.

(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) all loans and other amounts owing under the Existing
Credit Agreement have been (or contemporaneously with the Availability Date will
be) repaid in full and all commitments thereunder have been terminated or
cancelled and (ii) all liens on the properties of the Borrower and of the
Subsidiaries associated with the Existing Credit Agreement have been released or
terminated or will be contemporaneously released or terminated, subject only to
the filing of applicable terminations, releases or assignments, and all
guarantees with respect to the Existing Credit Agreement have been released or
terminated (or contemporaneously with the Availability Date will be).

 

-59-



--------------------------------------------------------------------------------

(f) There shall not have occurred a Material Adverse Change.

(g) (i) The United States District Court for the Southern District of New York
shall have entered an order approving the Settlement Agreement dated April 3,
2014 (and filed in the Bankruptcy Court “as corrected” on April 9, 2014, and as
may be amended, modified, supplemented or restated from time to time), by and
among the Litigation Trust, the United States (on behalf of certain governmental
agencies), and the Borrower, Kerr-McGee Corporation and certain subsidiaries
thereof (the “Tronox Settlement Agreement”) and shall have issued an injunction
barring certain third party claims and (ii) the Borrower shall have paid the
Settlement Proceeds (as that term is defined in the Tronox Settlement Agreement)
when due pursuant to the terms of the Tronox Settlement Agreement.

(h) The Administrative Agent shall have received a certificate, dated the
Availability Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, (a) confirming compliance with the conditions set forth
in paragraphs (a) and (b) of Section 6.03 and (b) certifying as to the
satisfaction of the condition specified in Section 6.02(g).

The Administrative Agent shall notify the Borrower and the Lenders of the
Availability Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
December 1, 2014 (and, in the event such conditions are not so satisfied,
extended or waived, the Commitments shall terminate at such time). For purposes
of determining compliance with the conditions specified in this Section 6.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Availability Date specifying its objection thereto.

Section 6.03 Conditions Precedent to each Extension of Credit. The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and of each Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in Article III
of this Agreement shall be true and correct in all material respects (provided
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

 

-60-



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default. If one or more of the following events of
default (“Events of Default”) shall occur and be continuing at any time on or
after the Availability Date:

(a) The Borrower shall default in any payment of principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, or the Borrower shall default in any payment of
interest on any Loan, or in the payment of any fees or other amounts, when and
as the same shall become due and payable hereunder, and such default shall
continue for a period of three (3) Business Days;

(b) any representation or warranty, or certification made by the Borrower herein
or any statement or representation or certification made or deemed to be made
pursuant to Article III or Article VI shall prove to have been incorrect in any
material respect when made or deemed made (provided that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof);

(c) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 4.02(a) or Section 4.04 applicable to it or
Article V required to be observed or performed by the Borrower;

(d) the Borrower shall default in the performance of any other term, condition,
covenant or agreement contained in this Agreement (except as set forth in
Section 7.01(a) or Section 7.01(c)) required to be performed by it and such
default shall continue unremedied for a period of thirty (30) days after written
notice thereof, specifying such default and requiring it to be remedied, shall
have been received by the Borrower from any Lender;

(e) the Borrower or any Significant Subsidiary shall (i) default in the payment
of principal of any Indebtedness in an aggregate principal amount in excess of
$200,000,000 (other than the Loans) beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created as and
when the same shall become due and payable whether at maturity, upon redemption,
by declaration or otherwise, or (ii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, and
such default shall have resulted in such Indebtedness being declared due and
payable prior to its stated maturity; provided that (x) for purposes of this
Section 7.01(e), “Significant Subsidiary” shall not include any Exempted
Subsidiary, and (y) any default by any Significant Subsidiary under any
agreement granting a security interest over the shares in any Exempted
Subsidiary to secure Indebtedness incurred to finance a Project shall not be
considered a default for purposes of clause (ii) above;

 

-61-



--------------------------------------------------------------------------------

(f) the Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of its property, (ii) admit in writing its inability to pay its debts as such
debts become due, (iii) make a general assignment for the benefit of its
creditors, (iv) commence a voluntary case under any Bankruptcy Law, (v) file a
petition seeking to take advantage of any other law providing for similar relief
of debtors, or (vi) consent or acquiesce in writing to any petition duly filed
against it in any involuntary case under any Bankruptcy Law;

(g) a proceeding or case shall be commenced, without the application or consent
of the Borrower, in any court of competent jurisdiction seeking (i) its
liquidation, reorganization, dissolution or winding up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of its assets, or (iii) similar
relief in respect of it, under any law providing for the relief of debtors, and
such proceeding or case shall continue undismissed, or unstayed and in effect,
for a period of sixty (60) days (or such longer period, so long as the Borrower
shall be taking such action in good faith as shall be reasonably necessary to
obtain the timely dismissal or stay of such proceeding or case); or an order for
relief shall be entered in an involuntary case under any applicable Bankruptcy
Law, against the Borrower;

(h) there is entered against the Borrower or any Significant Subsidiary one or
more final non-appealable judgments for the payment of money in an aggregate
amount in excess of $200,000,000 (net of insurance coverage which is reasonably
expected to be paid by the insurer), and the same shall remain undischarged for
a period of sixty (60) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Significant Subsidiary
to enforce any such judgment;

(i) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
liability which would have a material adverse effect on the business, assets,
operations, prospects or conditions, financial or otherwise, of the Borrower and
the Subsidiaries taken as a whole; or

(j) any Change of Control shall occur,

then and in each and every case the Majority Lenders or the Administrative Agent
acting at the written direction of the Majority Lenders, by notice in writing to
the Borrower, may terminate the Commitments of the Lenders hereunder and/or
declare the unpaid balance of the Loans and any other amounts payable hereunder
to be forthwith due and payable and thereupon such balance shall become so due
and payable without presentation, protest or further demand or notice of any
kind, all of which are hereby expressly waived; provided that in the case of
Section 7.01(f) or (g) above, the Commitments of the Lenders hereunder shall
automatically terminate and the Loans and any other amounts payable hereunder
shall forthwith be due and payable.

 

-62-



--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENTS

Section 8.01 Appointment; Powers. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers hereunder and under any agreement executed and delivered pursuant to the
terms hereof as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The Administrative Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement, and shall not by reason of
this Agreement have a fiduciary relationship with any Lender. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), subject to the other provisions of this Article VIII
(including Section 8.03), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
the Borrower or any Lender as a result of, any such determination of the
Revolving Credit Exposure, Aggregate Designated Currency Revolving Exposure or
the component amounts of any of the foregoing or of the Exchange Rate, except to
the extent of its unlawful action, gross negligence or willful misconduct.

Section 8.02 No Responsibility for Recitals, Etc. The Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

Section 8.03 Right to Indemnity. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder or under any
agreement executed and delivered pursuant to the terms hereof unless it shall
first be indemnified (upon requesting such indemnification) to its satisfaction
by the Lenders against any and all liability and expense which it may incur by
reason of taking or continuing to take any such action. The Lenders agree to
indemnify the Administrative Agent, to the extent not reimbursed by the
Borrower, under this Agreement, ratably in accordance with the aggregate
Principal Amount of the Loans made by them (or, if no Loans are outstanding,
ratably in accordance with their respective Commitments),

 

-63-



--------------------------------------------------------------------------------

for any and all liabilities, obligations, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent as agent in any way relating to or arising out of this
Agreement, the Notes or any other documents contemplated by or referred to
herein or the transactions contemplated hereby (including the costs and expenses
which the Borrower is obligated to pay under this Agreement but excluding,
unless an Event of Default has occurred and is continuing, normal administrative
costs and expenses incident to the performance of its agency duties hereunder)
or the enforcement of any of the terms hereof or thereof or of any such other
documents; provided no such liability, obligation, damage, penalty, action,
judgment, suit, cost, expense or disbursement results from the Administrative
Agent’s gross negligence or willful misconduct; provided, however, that, in the
event the Administrative Agent receives indemnification from the Lenders
hereunder with respect to costs and expenses which the Borrower is obligated to
pay under this Agreement, the Administrative Agent shall remit to the Lenders
the amount of such costs and expenses to the extent subsequently paid by the
Borrower, such remittance to be in accordance with the proportionate amount of
the indemnification made by each respective Lender.

Section 8.04 Action on Instructions of Lenders. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02). The Administrative Agent shall in all cases be fully protected in
acting or refraining from acting hereunder or under any agreement executed and
delivered pursuant to the terms hereof in accordance with written instructions
to it signed by the Majority Lenders, and (subject to Section 8.01) such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.

Section 8.05 Employment of Agents, Etc. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions contained in this Article VIII shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 8.06 Reliance on Documents, Etc. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts, except to the extent of its gross
negligence or willful misconduct. The Administrative Agent may deem and treat
the payee of any Note as the owner thereof for all purposes hereof unless and
until a notice of the

 

-64-



--------------------------------------------------------------------------------

assignment or transfer thereof satisfactory to the Administrative Agent signed
by such payee shall have been filed with the Administrative Agent.

Section 8.07 Rights as a Lender. With respect to its Commitment and the Loans
made by it, the Administrative Agent shall have the same rights and powers
hereunder and under any agreement executed and delivered pursuant to the terms
hereof as any Lender, and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its capacity as
a Lender hereunder and thereunder. The Administrative Agent and its respective
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking or trust business with any Borrower, the Subsidiaries and their
respective Affiliates as if it were not the Administrative Agent.

Section 8.08 Non-Reliance on Agents or other Lenders. Each Lender acknowledges
and agrees that the extensions of credit made hereunder are commercial loans and
letters of credit and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by any
Borrower of this Agreement or any other document referred to or provided for
herein or therein or to inspect the properties or books of any Borrower. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of the
Borrower or which may at any time come into possession of any Agent or any of
their respective Affiliates.

Section 8.09 Events of Default. The Administrative Agent shall not be deemed to
have actual knowledge of an Event of Default hereunder until it shall have
received a written notice from the Borrower or any Lender referring to this
Agreement, describing such Event of Default and stating that such notice is a
“Notice of Default.”

Section 8.10 Successor Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent

 

-65-



--------------------------------------------------------------------------------

gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as the
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.03 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent hereunder.

Section 8.11 Other Agents. Nothing contained in this Agreement shall be
construed to impose any obligation or duty whatsoever on any Persons named on
the cover of this Agreement or elsewhere in this Agreement as Syndication
Agents, or Co-Document Agents, other than those applicable to all Lenders as
such.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 1201 Lake Robbins Drive, The Woodlands, Texas
77380, Attention of R.W. Tonnesen, Assistant Treasurer, Telecopy No.
(832) 636-5029; messenger delivery to 1201 Lake Robbins Drive, The Woodlands,
Texas 77380;

(ii) if to the Administrative Agent, (A) if such notice relates to a Loan or
Borrowing denominated in dollars, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 500 Stanton Christiana Road, Ops 2, 3rd Floor, Newark, DE 19713,
Attention of Brittany Tidwell (Telecopy No. 302-634-1417; e-mail:
Brittany.m.tidwell@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, New York 10179, Attention of Ryan Thompson (Fax No.
(917) 456-3361), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue,
New York, New York 10179, Attention of Ryan Thompson (Fax No. (917) 456-3361);
or (B) if such notice relates to a Loan or Borrowing denominated in Euro, Pounds
Sterling or Yen, to J.P. Morgan Europe Limited, Loans Agency, 6th Floor, 25 Bank
Street, Canary Wharf, London E145JP, United Kingdom Attention of: Hannah Langley
(Fax No. 44 207 777 2360; e-mail: Loan_and_Agency_London@jpmorgan.com) with a
copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, NY 10179,
Attention of Ryan Thompson (Fax No. (917) 456-3361);

 

-66-



--------------------------------------------------------------------------------

(iii) if to (i) JPMorgan Chase Bank, N.A., as the Issuing Bank, to it at
JPMorgan Chase Bank, N.A., c/o JPMorgan Treasury Services, 10420 Highland Manor
Drive, 4th Floor, Tampa, Florida 33610-9128, Attention of Standby Letter of
Credit Dept., (ii) Wells Fargo Bank, National Association, Houston Energy Group,
1000 Louisiana, 9th Floor, Houston, TX 77002, Attention: Larry Robinson, Email:
Larry.Robinson@wellsfargo.com, 713-319-1848;

(iv) if to any Swingline Lender, (A) in the case of JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 500 Stanton Christiana Road, Ops 2, 3rd Floor,
Newark, DE 19713, Attention of Brittany Tidwell (Telecopy No. 302-634-1417;
e-mail: Brittany.m.tidwell@jpmorgan.com), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, New York, New York 10179, Attention of Ryan Thompson
(Fax No. (917) 456-3361); and in the case of Wells Fargo Bank, National
Association, Houston Energy Group, 1000 Louisiana, 9th Floor, Houston, TX 77002,
Attention: Larry Robinson, Email: Larry.Robinson@wellsfargo.com, 713-319-1848;
or

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and any Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

-67-



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
an Electronic System, except to the extent of their unlawful action, gross
negligence or willful misconduct). “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Borrower pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.

Section 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, any Issuing
Bank, and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, to the fullest extent permitted by applicable law,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.

 

-68-



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce any Principal Amount or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or change the currency of any Loan, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
any Principal Amount or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) extend the expiry date of any
Letter of Credit beyond the then scheduled Revolving Commitment Termination Date
without the written consent of each Lender, (v) change Section 2.13(a) or
Section 2.13(b) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (vi) change
Section 6.01, Section 6.02 or Section 6.03, without the consent of each Lender,
or (vii) change any of the provisions of this Section or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or any Swingline Lender hereunder without the prior written consent
of the Administrative Agent, such Issuing Bank or such Swingline Lender, as the
case may be.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates, including the reasonable and documented fees, charges and
disbursements of one primary outside counsel for the Administrative Agent, the
Arrangers and their respective Affiliates taken as a whole (and, (x) if
necessary, one local counsel for the Administrative Agent, the Arrangers and
their respective Affiliates taken as a whole in each applicable jurisdiction and
(y) in the case of an actual or perceived conflict of interest, separate counsel
for each such similarly-situated group of Persons taken as a whole), in
connection with the syndication (prior to the Effective Date) of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of one primary outside counsel for
the Administrative Agent, the Issuing Banks and Lenders taken as a whole (and,
(x) if necessary, one local counsel for the Administrative Agent, the Issuing
Banks and the Lenders taken as a whole in each applicable jurisdiction and
(y) in the case of an actual or perceived conflict of interest, separate counsel
for each such similarly-situated group of Persons taken as a whole) in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights

 

-69-



--------------------------------------------------------------------------------

under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. Notwithstanding anything to the contrary,
the Borrower shall not have any obligation to pay the fees or expenses of any
Lender or the Administrative Agent in connection with any assignment of, or the
grant of any participation in, any rights of a Lender under or in connection
with this Agreement; provided that the provisions of this sentence shall not
apply to any Lender substituted for a Defaulting Lender pursuant to Section
9.13.

(b) The Borrower shall indemnify the Administrative Agent, each other Agent,
each Issuing Bank, each Swingline Lender, each Arranger, and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, penalties, claims, damages, liabilities and related reasonable and
documented out-of-pocket expenses, including the reasonable and documented fees,
charges and disbursements of one primary outside counsel for the Indemnitees
taken as a whole (and, (x) if necessary, one local counsel for the Indemnitees
taken as a whole in each applicable jurisdiction and (y) in the case of an
actual or perceived conflict of interest, separate counsel for each such
similarly-situated group of Persons taken as a whole), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of hazardous
materials on or from any property owned or operated by any Borrower or any of
its subsidiaries, or any environmental liability related in any way to any
Borrower or any of its subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, penalties, claims,
damages, liabilities or related expenses either (i) did not result directly or
indirectly from the action or inaction of the Borrower or any Subsidiary or
(ii) resulted from the gross negligence, unlawful conduct or willful misconduct
of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or any Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or any Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Administrative Agent, such Issuing Bank or such
Swingline Lender in its capacity as such.

 

-70-



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that, nothing in this clause (d) shall relieve the Borrower of
any obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor together with a copy of the invoice(s) or other documentation
setting forth in reasonable detail the amount demanded and the matter(s) to
which it relates.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder except as provided in
Section 5.04 or with the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, each Issuing Bank and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender or, if an Event of Default
under Section 7.01(a), (b), (f), or (g) has occurred and is continuing, any
other assignee; and

(B) the Administrative Agent, each Swingline Lender and each Issuing Bank,
provided that no consent of the Administrative Agent (and, solely in the case of
an assignment effectuated pursuant to Section 9.13, no consent of any Swingline
Lender or any Issuing Bank) shall be required for an assignment of any
Commitment to an assignee that is a

 

-71-



--------------------------------------------------------------------------------

Lender (other than a Defaulting Lender) with a Commitment immediately prior to
giving effect to such assignment or an Affiliate of a Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $25,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
Section 7.01(a), (b), (f), (g) or (h) has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
and, unless each of the Borrower and the Administrative Agent otherwise consent,
shall result in the assigning Lender having no less than $25,000,000 in
Commitments and Loans after giving effect to such assignment;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal, state and foreign securities laws.

For the purposes of this Section 9.04(b), the term “Ineligible Institution” has
the following meaning:

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof or (d) the Borrower
or any of its Affiliates.

Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section

(iii) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices, a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and Principal Amount (and
stated interest) of the Loans

 

-72-



--------------------------------------------------------------------------------

and LC Disbursements owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be prima facie
evidence of the existence and amounts of the obligations recorded therein, and
the Borrower, the Administrative Agent, each Issuing Bank and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(iv) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section and upon satisfaction of the additional conditions set forth in
paragraph (b)(ii) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(d), Section 2.05(e), Section 2.09(b), Section 2.12(b),
Section 2.13(d), Section 2.20(c) or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, each Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.14, Section 2.16, and Section 2.19 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender) will be delivered to the Borrower and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall, except as provided in subparagraph (ii) below hereof, not be entitled
to receive any greater

 

-73-



--------------------------------------------------------------------------------

payment under Section 2.14 or Section 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive. Each Lender
that sells a participation agrees, to the extent necessary to effectuate an
assignment pursuant to Section 9.13, at the Borrower’s request and with the
Borrower’s assistance, to use reasonable efforts to cooperate with the Borrower
to effectuate the provisions of Section 9.13 with respect to any applicable
Participant. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the Principal
Amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. Notwithstanding
anything to the contrary, unless otherwise expressly agreed by the Borrower in
writing, no Participant shall be entitled to the benefits of Section 9.08 as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or Section 2.16 then the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless
(i) the sale of the participation to such Participant is made with the
Borrower’s prior written consent and (ii) the documentation required under
Section 2.16(f) is provided to the Borrower.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations (i) to the
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System, (ii) to any other central banking authority, and
(iii) to a trustee for the benefit of holders of debt securities issued by such
Lender, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall

 

-74-



--------------------------------------------------------------------------------

continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Section 2.14,
Section 2.16, Section 2.19, Section 2.20, Section 9.03, this Section 9.05, and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent and Lenders constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If (a) an Event of Default shall have occurred and
be continuing, and (b) the principal of the Loans has been accelerated, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off

 

-75-



--------------------------------------------------------------------------------

and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations at any
time owing by such Lender to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the Supreme
Court of the State of New York, sitting in New York County, Borough of
Manhattan, and of the United States District Court of the Southern District of
New York, and any appellate court from either thereof, in any action or
proceeding arising out of or relating to this Agreement, the Notes, or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any of the other Agents, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY

 

-76-



--------------------------------------------------------------------------------

HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. The Administrative Agent, each Issuing Bank and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors who have a reason to use such Information in
connection with the administration of this Agreement (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and will agree to use the Information solely for the purpose of such
administration), (b) to the extent requested by any regulatory authority or any
self-regulatory body having authority to regulate or oversee any aspect of any
Lender’s (or any Affiliate of such Lender) business or property, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) to a court or other
Governmental Authority in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement in favor of the Borrower
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower, or (h) to the extent such Information becomes publicly available
other than as a result of a breach of this Section. For the purposes of this
Section, “Information” means all information received from the Borrower or its
representatives relating to the Borrower, its subsidiaries or their respective
business; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Subject to the foregoing restrictions on disclosure,
any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.13 Replacement of Lenders.

(a) If (i) the obligation of any Lender to make LIBOR Loans or EURIBOR Loans or
continue Loans as LIBOR Loans or EURIBOR Loans has been suspended pursuant to
Section 2.15, (ii) any Lender has demanded compensation under Section 2.14 or
Section 2.16, (iii) any Lender shall fail to agree to extend the Facility
Maturity Date pursuant to Section 2.18 if the requisite Consenting Lenders have
agreed to do so, (iv) if any Lender becomes an Amendment Non-Consenting Lender,
or (v) if any Lender becomes a Defaulting Lender, then

 

-77-



--------------------------------------------------------------------------------

the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 or Section 2.16) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that, in the
case of clause (iii) above only, in lieu of replacing such Lender as aforesaid,
the Borrower may elect (the “Termination Option”) to terminate the Commitment of
such Lender; provided further that in each of the foregoing cases, (w) other
than in the case of a Termination Option, the Borrower shall have received the
prior written consent (to the extent required by Section 9.04(b)(i)) of the
Administrative Agent (and if a Commitment is being assigned, each Issuing Bank
and each Swingline Lender), which consent shall not unreasonably be withheld,
(x) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (y) any such assignment shall be made without representation,
warranty or recourse by or to the assignee and (z) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. No Lender (other than a
Defaulting Lender) shall be required to make any such assignment and delegation
(and the Borrower may not exercise the Termination Option) if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation (or to exercise the
Termination Option) cease to apply.

(b) Each Lender agrees that if it is replaced pursuant to this Section 9.13, it
shall execute and deliver to the Administrative Agent an Assignment and
Assumption to evidence such sale and purchase and shall deliver to the
Administrative Agent any promissory note (if the assigning Lender’s Loans are
evidenced by one or more promissory notes) subject to such Assignment and
Assumption; provided that the failure of any Lender replaced pursuant to this
Section 9.13 to execute an Assignment and Assumption or deliver such promissory
notes shall not render such sale and purchase (and the corresponding assignment)
invalid and such assignment shall be recorded in the Register and the promissory
notes shall be deemed cancelled upon such failure. Each Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Lender’s attorney-in-fact, with full authority in the
place and stead of such Lender and in the name of such Lender, from time to time
in the Administrative Agent’s discretion, with prior written notice to such
Lender, to take any action and to execute any such Assignment and Assumption or
other instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this paragraph (b).

Section 9.14 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower
and its Subsidiaries, which information includes the name and address of the
Borrower and such Subsidiaries and other information that will allow such Lender
to identify the Borrower and such Subsidiaries in accordance with the USA
Patriot Act.

 

-78-



--------------------------------------------------------------------------------

Section 9.15 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in dollars into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction dollars could be purchased with such
other currency on the Business Day immediately preceding the day on which final
judgment is given.

(b) The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than dollars, be discharged only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase dollars
with the Judgment Currency; if the amount of dollars so purchased is less than
the sum originally due to the Applicable Creditor in dollars, such party agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such deficiency. The obligations of the parties
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

[SIGNATURES BEGIN ON NEXT PAGE]

 

-79-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:      

ANADARKO PETROLEUM CORPORATION,

as Borrower

          By:   /s/ Albert L. Richey     Name:   Albert L. Richey     Title:  
Senior Vice President, Finance and Treasurer

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, an Issuing Bank,

a Swingline Lender, and a Lender

By:

  /s/ Muhammad Hasan

Name:

  Muhammad Hasan

Title:

  Vice President

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent, an Issuing
Bank, a Swingline Lender, and a Lender By:   /s/ Jeffrey Cobb Name:   Jeffrey
Cobb Title:   Vice President

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Co-Documentation Agent, an Issuing Bank and a Lender

By:

  /s/ Ronald E. McKaig

Name:

  Ronald E. McKaig

Title:

  Managing Director

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Co-Documentation Agent, an Issuing Bank and a Lender

By:

  /s/ Andrew Sidford

Name:

  Andrew Sidford

Title:

  Vice President

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Documentation Agent, an Issuing Bank and a
Lender

By:

  /s/ Sherwin Brandford

Name:

  Sherwin Brandford

Title:

  Director

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agent, an Issuing Bank and a
Lender

By:

  /s/ David Slye

Name:

  David Slye

Title:

  Authorised Signatory

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

  /s/ Noam Azachi

Name:

  Noam Azachi

Title:

  Vice President

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:

  /s/ Sriram Chandrasekaran

Name:

  Sriram Chandrasekaran

Title:

  Director

By:

  /s/ Julien Pecoud-Bouvet

Name:

  Julien Pecoud-Bouvet

Title:

  Vice President

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender

By:

  /s/ Dennis Petito

Name:

  Dennis Petito

Title:

  Managing Director

By:

  /s/ Michael Willis

Name:

  Michael Willis

Title:

  Managing Director

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH,

as a Lender

By:

  /s/ Nupur Kumar

Name:

  Nupur Kumar

Title:

  Authorized Signatory

By:

  /s/ Samuel Miller

Name:

  Samuel Miller

Title:

  Authorized Signatory

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

By:

  /s/ Ming K. Chu

Name:

  Ming K. Chu

Title:

  Vice President

By:

  /s/ Virginia Cosenza

Name:

  Virginia Cosenza

Title:

  Vice President

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender

By:

  /s/ Robert Dupree

Name:

  Robert Dupree

Title:

  Senior Vice President

DNB CAPITAL LLC,

as a Lender

By:

  /s/ Asulv Tveit

Name:

  Asulv Tveit

Title:

  Vice President

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:

  /s/ Mark Walton

Name:

  Mark Walton

Title:

  Authorized Signatory

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

By:

  /s/ Michael King

Name:

  Michael King

Title:

  Authorized Signatory

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender

By:

  /s/ Diego Medina

Name:

  Diego Medina

Title:

  Director

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as a Lender

By:

  /s/ Steven Aloupis

Name:

  Steven Aloupis

Title:

  Managing Director

By:

  /s/ Hsing H. Huang

Name:

  Hsing H. Huang

Title:

  Associate Director

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By:

  /s/ James D. Weinstein

Name:

  James D. Weinstein

Title:

  Managing Director

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender

By:

  /s/ John Frazell

Name:

  John Frazell

Title:

  Director

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender

By:

  /s/ Lana Gifas

Name:

  Lana Gifas

Title:

  Director UBS AG, STAMFORD BRANCH, as a Lender

By:

  /s/ Jennifer Anderson

Name:

  Jennifer Anderson

Title:

  Associate Director

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

THE STANDARD BANK OF SOUTH AFRICA
LIMITED, as a Lender

By:

  /s/ Tim Lancaster

Name:

  Tim Lancaster

Title:

  Head of Debt Products

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender

By:

  /s/ Hussam S. Alsahlani

Name:

  Hussam S. Alsahlani

Title:

  Vice President

 

 

[Signature Page –Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I

LIST OF COMMITMENTS

 

Lenders

   Commitment      Percentage of
Commitment  

JPMorgan Chase Bank, N.A.

   $ 171,000,000         5.700 % 

Wells Fargo Bank, National Association

   $ 171,000,000         5.700 % 

Bank of America, N.A.

   $ 171,000,000         5.700 % 

Citibank, N.A.

   $ 171,000,000         5.700 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 171,000,000         5.700 % 

The Royal Bank of Scotland plc

   $ 171,000,000         5.700 % 

Barclays Bank PLC

   $ 143,000,000         4.767 % 

BNP Paribas

   $ 143,000,000         4.767 % 

Crédit Agricole Corporate and Investment Bank

   $ 143,000,000         4.767 % 

Credit Suisse AG, Cayman Islands Branch

   $ 143,000,000         4.767 % 

Deutsche Bank AG New York Branch

   $ 143,000,000         4.767 % 

DNB Capital LLC

   $ 143,000,000         4.767 % 

Goldman Sachs Bank USA

   $ 143,000,000         4.767 % 

Morgan Stanley Bank, N.A.

   $ 143,000,000         4.767 % 

Société Générale

   $ 143,000,000         4.767 % 

Standard Chartered Bank

   $ 143,000,000         4.767 % 

Sumitomo Mitsui Banking Corporation

   $ 143,000,000         4.767 % 

The Bank of Nova Scotia, Houston Branch

   $ 143,000,000         4.767 % 

UBS AG, Stamford Branch

   $ 143,000,000         4.767 % 

The Standard Bank of South Africa Limited

   $ 65,000,000         2.167 % 

The Bank of New York Mellon

   $ 50,000,000         1.667 %    

 

 

    

 

 

 

TOTALS

   $ 3,000,000,000         100.000 % 

 

 

Annex I

Commitments



--------------------------------------------------------------------------------

SCHEDULE I

PRICING SCHEDULE

“Applicable Rate” means, for any day, with respect to any ABR Loan, LIBOR
Revolving Loan or EURIBOR Revolving Loan, or with respect to the Facility Fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread”, “LIBOR/EURIBOR Spread” or “Facility Fee
Rate”, as the case may be, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt:

 

Debt Ratings

   Facility Fee     Applicable Rate     Drawn Pricing              LIBOR/EURIBOR
Spread     ABR Spread     LIBOR/EURIBOR
Loans  

Category 1

> BBB+/Baa1

     0.150 %      0.975 %      0.00 %      1.125 % 

Category 2

BBB/Baa2

     0.175 %      1.075 %      0.075 %      1.250 % 

Category 3

BBB-/Baa3

     0.200 %      1.30 %      0.30 %      1.500 % 

Category 4

BB+/Ba1

     0.300 %      1.45 %      0.45 %      1.750 % 

Category 5

< BB+/Ba1

     0.350 %      1.65 %      0.65 %      2.000 % 

Ratings in the above pricing grid relate to the Borrower’s senior unsecured
non-credit enhanced publicly held indebtedness (the “Index Debt”). For purposes
of the foregoing, (i) if either Moody’s or S&P shall not have in effect a rating
for the Index Debt (other than by reason of the circumstances referred to in the
last sentence of this paragraph), then such rating agency shall be deemed to
have established a rating in Category 5; (ii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall fall
within different categories, the Applicable Rate shall be based on the higher of
the two ratings unless one of the ratings is two or more Categories lower than
the other, in which case the Applicable Rate shall be determined by reference to
the category one level lower than the higher of the two ratings; and (iii) if
the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P

 

Schedule I

Pricing Schedule



--------------------------------------------------------------------------------

shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

 

Schedule I

Pricing Schedule



--------------------------------------------------------------------------------

SCHEDULE II

SIGNIFICANT SUBSIDIARIES

Anadarko Algeria Company, LLC, a Delaware limited liability company

Anadarko E&P Onshore LLC, a Delaware limited liability company

Anadarko Energy Services Company, a Delaware corporation

Anadarko Global Energy S.à r.l., a Luxembourg limited liability company

Anadarko Holding Company, a Utah corporation

Anadarko US Offshore Corporation, a Delaware corporation

Anadarko WCTP Company, a Cayman Islands corporation

Kerr-McGee Corporation, a Delaware corporation

Kerr-McGee Oil and Gas Onshore LP, a Delaware limited partnership

Kerr-McGee Onshore Holding LLC, a Delaware limited liability company

Kerr-McGee Shared Services Company LLC, a Delaware limited liability company

Kerr-McGee Worldwide Corporation, a Delaware corporation

KM BM-C Seven Ltd., a Cayman Islands limited liability company

KM Investment Corporation, a Nevada corporation

Western Gas Resources, Inc., a Delaware corporation

WHL, Inc., a Delaware corporation

 

Schedule II

Significant Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE III

EXISTING LETTERS OF CREDIT

 

Beneficiary

   L/C No.    Amount    Expiry Date

Beneficiary

   L/C No.    Amount    Expiry Date

 

Schedule III

Existing Letters of Credit



--------------------------------------------------------------------------------

SCHEDULE IV

SWINGLINE LOAN RATE CALCULATION

Each Swingline Loan shall bear interest, as elected by the Borrower in the
notice requesting such Swingline Loan as required to be delivered by the
Borrower pursuant to Section 2.20(b), at either of the following interest rates
per annum: (a) the Alternate Base Rate plus the Applicable Rate used to
determine the interest rate applicable to ABR Loans; or (b) the Federal Funds
Rate.

“Federal Funds Rate” means the offer rate for Federal funds appearing on the
Bloomberg Professional Service website (BTMM page) (or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such service, as determined by the Administrative Agent
and the relevant Swingline Lender from time to time for purposes of providing
quotations of the offer rates applicable to Federal funds for a term of one
(1) Business Day) on the date the Swingline Loan is funded at the time reviewed
by the Administrative Agent and the relevant Swingline Lender for purposes of
quoting a rate to the Borrower for such Swingline Loan (or, if the
Administrative Agent and the relevant Swingline Lender fail so to review such
page on such date, at 5:00 p.m., New York City time, on such date) plus (b) the
Applicable Rate used to determine the interest rate applicable to LIBOR
Revolving Loans. In the event that part (a) of such rate is not available at any
time on such date for any reason, then part (a) of such rate will be the rate
most recently available on such page unless another rate shall be agreed to
between the Administrative Agent, the relevant Swingline Lender and the
Borrower. The Borrower understands and agrees that the rate quoted from
Bloomberg Professional Service is a real-time rate that changes from time to
time. The rate quoted by the Administrative Agent and the relevant Swingline
Lender and used for the purpose of setting the interest rate for a Swingline
Loan will be the rate on the screen of the Administrative Agent and the relevant
Swingline Lender at the time of setting the rate and will not be an average or
composite of rates for that day.

 

Schedule IV

Swingline Loan Rate Calculation



--------------------------------------------------------------------------------

SCHEDULE V

LC ISSUANCE LIMITS

 

Issuing Bank

   LC Issuance
Limit  

JPMorgan Chase Bank, N.A.

   $ 100,000,000   

Wells Fargo Bank, National Association

   $ 100,000,000   

Bank of America, N.A.

   $ 100,000,000   

Citibank, N.A.

   $ 100,000,000   

The Royal Bank of Scotland plc

   $ 100,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 100,000,000      

 

 

 

TOTAL

   $ 600,000,000   

 

Schedule V

LC Issuance Limits



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$              *     

               , 20    

For value received, Anadarko Petroleum Corporation, a corporation formed under
the laws of the State of Delaware (the “Borrower”), promises to pay to
            (the “Lender”) at the office of JPMorgan Chase Bank, N.A. specified
in Section 2.13(a) of the Credit Agreement, dated as of June 17, 2014, among the
Borrower, the Lender, the several other banks party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, the Co-Document Agents named therein, and
the Syndication Agent named therein (as may be amended, supplemented or modified
from time to time hereafter, the “Agreement;” terms defined in the Agreement
shall have their defined meanings when used in this Note), in lawful money of
the United States of America the principal amount of             *    DOLLARS
($            *    ) or, if less than such principal amount, the aggregate
unpaid principal amount of all Loans made by the Lender to the undersigned
pursuant to Section 2.01 of the Agreement. Such principal shall be payable on
the date or dates specified in Section 2.02 of, or elsewhere in, the Agreement.
The undersigned further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time from the date
hereof at the rates specified in Section 2.10 of the Agreement. Such interest
shall be payable on the dates specified in Section 2.10 of the Agreement. The
date, Type, and amount of each Loan made by the Lender pursuant to Section 2.01
of the Agreement, each continuation of all or a portion thereof to another Type
and the date and amount of each payment of principal with respect thereto shall
be endorsed by the holder of this Note on Schedule A annexed hereto, which
holder may add additional pages to such Schedule. No failure to make or error in
making any such endorsement as authorized hereby shall affect the validity of
the obligations of the Borrower hereunder or the validity of any payment hereof
made by the Borrower.

This Note is one of the Notes referred to in the Agreement and is entitled to
the benefits thereof and is subject to prepayment in whole or in part as
provided therein. This Note is a registered Note and upon surrender of this Note
for registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of this Note, one or more new
Notes for a like aggregate principal amount will be issued to, and registered in
the name of, the transferee. Prior to the due presentment for registration and
transfer, the Borrower may treat the Person in whose name this Note is
registered as the holder and the owner of this Note for the purpose of receiving
payment and for all other purposes of this Note and the Agreement.
Notwithstanding anything to the contrary herein, the right to receive payments
of interest and principal under this Note shall be transferable only upon
surrender for cancellation of this Note, and the issuance of a new Note
registered in the name of the transferee. In addition, the Administrative Agent,
acting as agent for the Borrower, shall maintain a register in which it shall
record the name of the holder or any transferee, and no transfer shall be valid
unless so registered.

Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note may be declared to be
immediately due and payable as provided in the Agreement.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

 

Exhibit A

Form of Note



--------------------------------------------------------------------------------

ANADARKO PETROLEUM CORPORATION

By:

   

Name:

   

Title:

   

 

 

Exhibit A

Form of Note



--------------------------------------------------------------------------------

SCHEDULE A

LOANS AND REPAYMENTS

 

Date

   Amount
of Loan    Type of
Loan    Interest
Rate    Amount of
Principal Repaid    Notation
Made by

 

 

Exhibit A

Form of Note



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate of [identify Lender]1 ]    3.    Borrower(s):   

 

   4.    Administrative Agent:                                             , as
the administrative agent under the Credit Agreement

 

1  Select as applicable.

 

Exhibit B

Assignment and Assumption



--------------------------------------------------------------------------------

5.    Credit Agreement:    Credit Agreement dated as of June 17, 2014 among
Anadarko Petroleum Corporation, the Lenders parties thereto, [name of
Administrative Agent], as Administrative Agent, and the other agents parties
thereto] 6.    Assigned Interest:      

 

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans3      $         $             %     $         $             % 
   $         $             % 

Effective Date:                 , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment” etc.)

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit B

Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]4 Accepted: [NAME OF ADMINISTRATIVE AGENT], as Administrative
Agent By       Title: [Consented to:]5 [NAME OF RELEVANT PARTY] By     Title:

 

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

Exhibit B

Assignment and Assumption



--------------------------------------------------------------------------------

[                    ]6

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section             thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) it is not an Ineligible
Institution and (vi) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and

 

6  Describe Credit Agreement at option of Administrative Agent.

 

Exhibit B

Assignment and Assumption



--------------------------------------------------------------------------------

other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Exhibit B

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF COMMITMENT INCREASE

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

707 Travis, 12th Floor Central

Houston, TX 77002

Attention:                     

Ladies and Gentlemen:

The undersigned, Anadarko Petroleum Corporation, refers to the Credit Agreement
dated as of June 17, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”, with terms defined in the Credit Agreement
and not otherwise defined herein being used herein as therein defined) among the
Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and hereby give you notice, irrevocably, pursuant to
Section 2.09(a) of the Credit Agreement that the undersigned hereby request that
the aggregate amount of the Commitments be increased and the CI Lenders agree to
provide Commitments under the Credit Agreement, and in that connection sets
forth below the information relating to such proposed Commitment Increase as
required by Section 2.09(a) of the Credit Agreement:

(a) the effective date of such increase of aggregate total amount of the
Commitments is                     ;

(b) the amount of the requested increase of the aggregate total Commitments is
$                    [$10,000,000 minimum];

(c) the CI Lenders, which have agreed with the Borrower to provide their
respective Commitments, are: [INSERT NAMES OF THE CI LENDERS]; and

(d) set forth on Annex I hereto is the amount of the respective Commitments of
all Reducing Percentage Lenders and all CI Lenders on the effective date of such
Commitment Increase.

Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier shall be effective as delivery of an original executed counterpart of
this Notice of Commitment Increase.

Very truly yours,

 

ANADARKO PETROLEUM CORPORATION By:     Name:  

 

Title:  

 

 

Exhibit C

Form of Notice of Commitment Increase



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Anadarko Petroleum Corporation, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:             , 20[    ]

 

Exhibit D-1

U.S. Tax Certificate

(For Non-U.S. Lenders that are not

Partnerships for U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Anadarko Petroleum Corporation, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                 , 20[    ]

 

Exhibit D-2

U.S. Tax Certificate

(For Non-U.S. Lenders that are

Partnerships for U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Anadarko Petroleum Corporation, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:                 , 20[    ]

 

Exhibit D-3

U.S. Tax Certificate

(For Non-U.S. Participants that are not

Partnerships for U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Anadarko Petroleum Corporation, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:                 , 20[    ]

 

 

Exhibit D-4

U.S. Tax Certificate

(For Non-U.S. Participants that are Partnerships

for U.S. Federal Income Tax Purposes)